Exhibit 10.2

 

SEVENTH AMENDMENT TO CREDIT AND SECURITY AGREEMENT

 

THIS SEVENTH AMENDMENT TO CREDIT AND SECURITY AGREEMENT (this “Amendment”) dated
as of August 4, 2009 by and among FIVE STAR QUALITY CARE, INC. (the “Borrower”),
each of the parties identified as “Guarantor” on the signature pages hereto
(each a “Guarantor”), and WACHOVIA BANK, NATIONAL ASSOCIATION, as Lender (the
“Lender”).

 

WHEREAS, the Borrower and the Lender have entered into that certain Credit and
Security Agreement dated as of May 9, 2005 (as amended and in effect immediately
prior to the date hereof, the “Credit Agreement”);

 

WHEREAS, the Borrower has informed the Lender that Senior Housing Properties
Trust (“SNH”) intends to enter into certain financing (the “SNH Financing”) with
Citibank, N.A. (with its successors and assigns, the “SNH Lender”).  Pursuant to
the SNH Financing, the New Landlord (as hereinafter defined) will grant
mortgages encumbering each of the properties listed on Schedule 1.1(c) attached
hereto (each an “Affected Property” and collectively the “Affected Properties”)
in favor of the SNH Lender;

 

WHEREAS, concurrently with the SNH Financing, title to the Affected Properties
(except for the Affected Property known as “Heartlands at Ellicott City”) will
be transferred from the current owners of such Affected Properties to SNH FM
Financing LLC (“Financing LLC”) or its immediate parent, SNH FM Financing Trust
(“Financing Trust”), each a wholly owned subsidiary of SNH.  Financing LLC,
Financing Trust and Ellicott City Land I, LLC, a wholly owned subsidiary of SNH
and the owner of the Affected Property known as “Heartlands at Ellicott City”
(with Financing LLC and Financing Trust, collectively, the “New Landlord”) will
lease each of the Affected Properties to FVE FM Financing, Inc., a wholly owned
subsidiary of the Borrower (the “New Tenant”), who will sublease each Affected
Property to the applicable Provider that currently operates such Affected
Property, as such Providers are listed on Schedule 1.1(d) attached hereto
(“Relevant Existing Providers”), and to each Released Guarantor (defined below);

 

WHEREAS, in connection with the SNH Financing, the Borrower requests that the
Lender release each Provider listed on Schedule 1.1(e) attached hereto from the
Liens granted in favor of the Lender and from its respective obligations under
the Guaranty (each a “Released Guarantor” and collectively the “Released
Guarantors”);

 

WHEREAS, as a condition to the SNH Financing, among others, the SNH Lender
requires that the New Tenant and each Relevant Existing Provider and each
Released Guarantor execute a subordination, assignment and security agreement
(each an “SASA” and collectively the “SASAs”) for each Affected Property in
favor of the SNH Lender.  Further, the SNH Lender requires that, on or after the
closing of the SNH Financing, the Relevant Existing Providers transfer all
licenses, permits and other operating assets relating to each Affected Property
to one

 

--------------------------------------------------------------------------------


 

or more separate, single purpose, wholly owned Subsidiaries of the Borrower
(each, a “New Operator”); and

 

WHEREAS, the Borrower and the Lender desire to amend certain provisions of the
Credit Agreement on the terms and conditions contained herein.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, the parties hereto
hereby agree as follows:

 

Section 1.  Specific Amendments to Credit Agreement.  The parties hereto agree
that the Credit Agreement is amended as follows:

 

(a)                                  The Credit Agreement is amended inserting
the following new definitions into Section 1.1:

 

“Affected Account” means an Account of a Relevant Existing Provider or a
Released Guarantor that is generated by, and only by, the operation of an
Affected Property by such Relevant Existing Provider or Released Guarantor, as
applicable.

 

“Affected Property” means each of the Properties listed on Schedule 1.1(c)
attached hereto that will be encumbered by mortgages in favor of the SNH Lender
to secure the SNH Financing.

 

“New Landlord” means, collectively, SNH FM Financing LLC, its immediate parent,
SNH FM Financing Trust, and Ellicott City Land I, LLC, each a wholly owned
subsidiary of SNH.

 

“New Operator” means, for each Affected Property, the wholly owned, single
purpose subsidiary of the Borrower to which the Relevant Existing Provider or
Released Guarantor that operates such Affected Property will, on or after the
consummation of the SNH Financing, transfer all of such Person’s licenses,
permits and other operating assets relating to such Affected Property.

 

“New Tenant” means FVE FM Financing, Inc., a wholly owned Subsidiary of the
Borrower to whom the New Landlord has, as of the Seventh Amendment Date, leased
each Affected Property in connection with the SNH Financing.

 

“Released Guarantors” means each Provider listed on Schedule 1.1(e) attached
hereto.

 

“Relevant Existing Provider” means each Provider listed on Schedule
1.1(d) attached hereto.

 

2

--------------------------------------------------------------------------------


 

“SASA” means each subordination, assignment and security agreement relating to
the SNH Financing and executed by a Relevant Existing Provider, a Released
Guarantor or a New Operator for each Affected Property that such Person
operates.

 

“Seventh Amendment Date” means August 4, 2009.

 

“SNH Credit Agreement” means that certain Master Credit Facility Agreement dated
as of August 4, 2009 by and among the SNH Lender and SNH, as borrower, as
amended from time to time in accordance with Section 10.7.

 

“SNH Financing” means that certain Term Loan made by the SNH Lender in the
original principal amount of $512,934,000 pursuant to the SNH Credit Agreement.

 

“SNH Lender” means Citibank, N.A., and its successors and assigns.

 

“SNH Loan Documents” means the SNH Credit Agreement, each SASA, each mortgage
encumbering an Affected Property and each other agreement, document and
instrument executed and delivered in connection therewith, each as amended from
time to time in accordance with Section 10.7.

 

(b)                                 The Credit Agreement is further amended by
adding the following new clause (i) to the end of the definition of “Permitted
Liens” set forth in Section 1.1:

 

“(i)                               the Liens created by the SASAs executed and
delivered by each Relevant Existing Provider, each Released Guarantor and each
New Operator.”

 

(c)                                  The Credit Agreement is further amended by
deleting each reference to “Agreement Date” in Sections 7.1(b) and 7.1(cc) and
substituting in its place a reference to “Seventh Amendment Date”, and by
deleting the reference to “Agreement Date” in the last sentence of
Section 7.1(f) and substituting in its place a reference to “Seventh Amendment
Date.”

 

(d)                                 The Credit Agreement is further amended by
inserting the following at the end of Section 8.16:

 

“Notwithstanding the foregoing, a Relevant Existing Provider shall not be
required to execute and deliver a collateral assignment of a Lease of an
Affected Property entered into by such Relevant Existing Provider and the New
Tenant.”

 

(e)                                  The Credit Agreement is further amended by
deleting the “.” following clause (f) of Section 10.3, replacing it with a “;
and” and inserting the following new clause (g) into Section 10.3 in appropriate
alphabetical order:

 

3

--------------------------------------------------------------------------------


 

“(g)                           The SNH Financing.”

 

(f)                                    The Credit Agreement is further amended
by deleting the reference to “Schedule 7.1.(f)” in clause (ii) of
Section 10.4(a) and substituting in its place a reference to “Schedule 10.4(a)”.

 

(g)                                 The Credit Agreement is further amended by
deleting the “.” following clause (c) of Section 10.5, replacing it with a “;
and” and inserting the following new clause (d) into Section 10.5 in appropriate
alphabetical order:

 

“(d)                           Subject to compliance with Section 5.3., a wholly
owned Subsidiary of the Borrower may liquidate, wind up or dissolve itself (or
suffer any liquidation or dissolution) so long as (i) if the liquidating or
dissolving Subsidiary is a Loan Party, any and all assets of such Subsidiary are
transferred to a Loan Party or such Person that shall become a Guarantor if
required under Section 8.12 at the time of the effectiveness of such transfer,
(iii) immediately prior to such liquidation or dissolution, and immediately
thereafter and after giving effect thereto, no Default or Event of Default is or
would be in existence, and (iv) if the liquidating or dissolving Subsidiary is a
Loan Party, the Borrower shall give the Lender notice of any such liquidation or
dissolution promptly following the effectiveness thereof.”

 

(h)                                 The Credit Agreement is further amended by
restating the last sentence of Section 10.5 in its entirety and substituting in
its place the following:

 

“Notwithstanding the foregoing, no Loan Party shall sell, transfer or otherwise
convey any of its right, title or interest in, to or under any of the Collateral
of such Loan Party; provided, however, that each Relevant Existing Provider and
each Released Guarantor may transfer to the New Operators such Relevant Existing
Provider’s and such Released Guarantor’s licenses, permits and other operating
assets that relate to, and only relate to, each Affected Property that such
Relevant Existing Provider or such Released Guarantor operates.”

 

(i)                                     The Credit Agreement is further amended
by deleting Section 10.7 in its entirety and substituting in its place the
following:

 

“Section 10.7 Modification of Organizational Documents, Shared Services
Agreement and SNH Loan Documents.

 

The Borrower shall not, and shall not permit any Subsidiary or other Loan Party
to, amend, supplement, restate or otherwise modify its articles or certificate
of incorporation, by-laws, operating agreement, declaration of trust,
partnership agreement or other applicable organizational document if such
amendment, supplement, restatement or other modification could reasonably be
expected to have a Material Adverse Effect.  Notwithstanding the foregoing, no
Trust shall amend the provisions of its declaration of trust relating to SPC
Debt.  The

 

4

--------------------------------------------------------------------------------


 

Borrower shall not amend, supplement, restate or otherwise modify the Shared
Services Agreement if such amendment, supplement, restatement or other
modification could reasonably be expected to have a Material Adverse Effect. 
The Borrower shall not, and shall not permit any Subsidiary or other Loan Party
to, amend, supplement, restate or otherwise modify any of the SNH Loan Documents
if (a) a Relevant Existing Operator is in any way obligated under the SNH Loan
Documents and (b)such amendment, supplement, restatement or other modification
is materially adverse to the rights and interests of the Lender hereunder.”

 

(j)                                     The Credit Agreement is further amended
by deleting Section 10.10(a) in its entirety and substituting in its place the
following:

 


“(A)                            DEPOSIT ACCOUNTS AND LOCKBOXES FOR ACCOUNT
COLLECTIONS.  THE BORROWER SHALL NOT, AND SHALL NOT PERMIT ANY PROVIDER TO,
ESTABLISH ANY LOCKBOX OR DEPOSIT ACCOUNT INTO WHICH ANY PROCEEDS OF ACCOUNTS
WILL BE DEPOSITED, OR CAUSE OR PERMIT TO BE DEPOSITED, ANY CASH, CHECKS, DRAFTS
OR SIMILAR ITEMS REPRESENTING PROCEEDS OF ACCOUNTS IN ANY DEPOSIT ACCOUNTS,
OTHER THAN THE GOVERNMENT LOCKBOXES, THE PROVIDER ACCOUNTS AND THE BORROWER
ACCOUNTS OR DIRECT OR PERMIT ANY ACCOUNT DEBTOR TO REMIT PAYMENTS ON THE
ACCOUNTS OTHER THAN TO THE APPLICABLE PROVIDER ACCOUNT, GOVERNMENT LOCKBOX OR
BORROWER ACCOUNT.  EXCEPT AS OTHERWISE EXPRESSLY PERMITTED UNDER SECTION 8.13.,
THE BORROWER ACCOUNTS AND PROVIDER ACCOUNTS SHALL BE SUBJECT TO AN ACCOUNT
CONTROL AGREEMENT AT ALL TIMES.  NOTWITHSTANDING THE FOREGOING, THE RELEVANT
EXISTING PROVIDERS AND THE RELEASED GUARANTORS MAY DEPOSIT AND MAY CAUSE TO BE
DEPOSITED THE PROCEEDS OF AFFECTED ACCOUNTS, AND ONLY OF AFFECTED ACCOUNTS, INTO
LOCKBOXES OR DEPOSIT ACCOUNTS OTHER THAN THE GOVERNMENT LOCKBOXES, THE PROVIDER
ACCOUNTS OR THE BORROWER ACCOUNTS.”

 

(k)                                  The Credit Agreement is further amended by
inserting the new Schedules 1.1(c), 1.1(d), 1.1(e) and 10.4(a) attached hereto
in appropriate numerical and alphabetical order.

 

(l)                                     The Credit Agreement is further amended
by deleting Schedules 1.1(b), 7.1(b), 7.1(f) and 7.1(cc) in their entireties and
substituting in their place Schedules 1.1(b), 7.1(b), 7.1(f) and 7.1(cc),
respectively, each of which is attached hereto.

 

Section 2.  Release of Certain Guarantors; Excluded Subsidiaries.  Subject to
the satisfaction of the conditions set forth in Section 4 below, the Lender
hereby releases each of the Released Guarantors from its obligations under
Article XII of the Credit Agreement and the Lender further hereby releases its
Lien on such Released Guarantor’s Collateral.  In addition, subject to the
satisfaction of the conditions set forth in Section 4 hereof, each of the New
Tenant, each New Operator and each Released Guarantor shall be deemed to be an
Excluded Subsidiary; provided, however, (i) the New Tenant shall not be deemed
to be an Excluded Subsidiary if it leases Properties other than Affected
Properties, (ii) no New Operator shall be deemed to be an Excluded Subsidiary if
it operates a Property other than an Affected Property and (iii) a Released

 

5

--------------------------------------------------------------------------------


 

Guarantor shall not be deemed to be Excluded Subsidiary if such Released
Guarantor is a Provider with respect to a Property other than an Affected
Property.  Subject to the satisfaction of the conditions set forth in Section 4
below, the Lender hereby authorizes each Released Guarantor to file a
termination statement with respect to each existing UCC-1 financing statement,
which termination shall be in form and substance satisfactory to the Lender,
showing such Released Guarantor as debtor and the Lender as Secured Party.

 

Section 3.  Release of Lien.  Subject to the satisfaction of the conditions set
forth in Section 4 below, the Lender releases its Lien on all right, title and
interest of each Relevant Existing Provider (collectively, the “Relevant
Released Collateral” of such Relevant Existing Provider) to the following
property:

 

(a)                                  all Affected Accounts;

 

(b)                                 deposit account number 2000049281642 at
Wachovia Bank, N.A., in which is deposited all revenue generated by, and only
by, the operation of an Affected Property by the Relevant Existing Providers;

 

(c)                                  all Chattel Paper of such Relevant Existing
Provider but only to the extent generated by, and only by, the operation of an
Affected Property by such Relevant Existing Provider;

 

(d)                                 all Supporting Obligations relating to any
of the foregoing;

 

(e)                                  all books and records pertaining to any of
the foregoing (including without limitation, customer lists, credit files,
computer programs, printouts and other computer materials and records);

 

(f)                                    all Leases entered into by any Relevant
Existing Providers with respect to, and only to, the Affected Properties; and

 

(g)                                 all accessions to, substitutions for, and
all replacements, products and proceeds of the foregoing (including without
limitation, proceeds of insurance policies insuring any of the foregoing).

 

The Lender does not release any other Collateral of any Relevant Existing
Providers from the Lender’s Lien in the Collateral of the Relevant Existing
Providers, and each Relevant Existing Provider reaffirms its grant of its Lien
to the Lender in such other Collateral.  Subject to the satisfaction of the
conditions set forth in Section 4 below, the Lender hereby authorizes each
Relevant Existing Provider to file an amendment to each existing UCC-1 financing
statement, which amendment shall be in form and substance satisfactory to the
Lender, describing the assets covered by security interests granted by such
Relevant Existing Provider to the Lender to reflect the release of the Relevant
Released Collateral.

 

6

--------------------------------------------------------------------------------


 

Section 4.  Conditions Precedent.  The effectiveness of this Amendment is
subject to receipt by the Lender of each of the following, each in form and
substance satisfactory to the Lender:

 

(a)                                  A counterpart of this Amendment duly
executed by the Borrower and each Guarantor;

 

(b)                                 An Amended and Restated Collateral
Assignment of Lease (Lease No. 1) duly executed by each “Assignor” party
thereto, and a Release and Consent (Lease No. 1) duly executed by each
“Landlord” party thereto, in each case in substantially the forms attached
hereto as Exhibits A-1 and A-2;

 

(c)                                  An Amended and Restated Collateral
Assignment of Lease (Lease No. 2) duly executed by each “Assignor” party
thereto, and a Release and Consent (Lease No. 2) duly executed by each
“Landlord” party thereto, in each case in substantially the forms attached
hereto as Exhibits B-1 and B-2;

 

(d)                                 A Collateral Assignment of Lease (Lease
No. 4) duly executed by each “Assignor” party thereto, and a Release and Consent
(Lease No. 4) duly executed by each “Landlord” party thereto, in each case in
substantially the forms attached hereto as Exhibits C-1 and C-2;

 

(e)                                  Each of the items required by
Section 8.12(a) of the Credit Agreement with respect to each Subsidiary listed
on Exhibit D attached hereto in order to cause such Subsidiary to become a
Guarantor under the Credit Agreement;

 

(f)                                    Executed copies of the SNH Loan Documents
certified by a Responsible Officer to be true, correct and complete;

 

(g)                                 Executed copies of (i) the Amended and
Restated Master Lease Agreement (Lease No. 1) dated as of August 4, 2009 by and
among certain affiliates of SNH, as Landlord, and Five Star Quality Care Trust,
as Tenant, (ii) the Amended and Restated Master Lease Agreement (Lease No. 2)
dated as of August 4, 2009 by and among certain affiliates of SNH, as Landlord,
and Five Star Quality Care Trust, FS Commonwealth LLC, FS Patriot LLC and FS
Tenant Holding Company Trust, as Tenants, and (iii) the Amended and Restated]
Master Lease Agreement (Lease No. 4) dated as of August 4, 2009 by and among
certain affiliates of SNH, as Landlord, and Five Star Quality Care Trust, Five
Star Quality Care — NS Tenant, LLC and FS Tenant Holding Company Trust, as
Tenants; and

 

(h)                                 Such other documents, instruments and
agreements as the Lender may reasonably request.

 

Section 5.  Effectiveness. Upon satisfaction of the conditions precedent
contained in Section 4, this Amendment shall be deemed to be effective as of the
date hereof.

 

7

--------------------------------------------------------------------------------


 

Section 6.  Representations.  The Borrower represents and warrants to the Lender
that:

 

(a)                                  Authorization.  The Borrower has the right
and power, and has taken all necessary action to authorize it, to execute and
deliver this Amendment and to perform its obligations hereunder and under the
Credit Agreement, each as amended by this Amendment, in accordance with their
respective terms.  This Amendment has been duly executed and delivered by a duly
authorized officer of the Borrower and this Amendment, the Credit Agreement,
each as amended by this Amendment, is a legal, valid and binding obligation of
the Borrower enforceable against the Borrower in accordance with its respective
terms except as (i) the enforceability thereof may be limited by bankruptcy,
insolvency or similar laws affecting creditors rights generally and (ii) the
availability of equitable remedies may be limited by equitable principles of
general applicability.

 

(b)                                 Compliance with Laws, etc.  The execution
and delivery by the Borrower of this Amendment and the performance by the
Borrower of this Amendment and the Credit Agreement, each as amended by this
Amendment, in accordance with their respective terms, do not and will not, by
the passage of time, the giving of notice or otherwise:  (i) require any
Governmental Approval or violate any Applicable Law relating to any Loan Party;
(ii) conflict with, result in a breach of or constitute a default under the
organizational documents of any Loan Party, or any indenture, agreement or other
instrument to which any Loan Party is a party or by which it or any of its
respective properties may be bound; or (iii) result in or require the creation
or imposition of any Lien upon or with respect to any property now owned or
hereafter acquired by any Loan Party.

 

(c)                                  No Default.  No Default or Event of Default
has occurred and is continuing as of the date hereof nor will exist immediately
after giving effect to this Amendment.

 

Section 7.  Reaffirmation of Representations by Borrower.  The Borrower hereby
repeats and reaffirms all representations and warranties made by the Borrower to
the Lender in the Credit Agreement and the other Loan Documents to which it is a
party on and as of the date hereof and after giving effect to this Amendment
with the same force and effect as if such representations and warranties were
set forth in this Amendment in full.

 

Section 8.  Reaffirmation of Guaranty by Guarantors.  Each Guarantor (other than
a Released Guarantor) hereby reaffirms its continuing obligations to the Lender
under Article XII of the Credit Agreement and agrees that the transactions
contemplated by this Amendment shall not in any way affect the validity and
enforceability of its obligations under Article XII of the Credit Agreement, or
reduce, impair or discharge the obligations of such Guarantor thereunder.

 

Section 9.  Certain References.  Each reference to the Credit Agreement in any
of the Loan Documents shall be deemed to be a reference to the Credit Agreement,
as amended by this Amendment.

 

8

--------------------------------------------------------------------------------


 

Section 10.  Expenses.  The Borrower shall reimburse the Lender upon demand for
all costs and expenses (including attorneys’ fees) incurred by the Lender in
connection with the preparation, negotiation and execution of this Amendment and
the other agreements and documents executed and delivered in connection
herewith.

 

Section 11.  Benefits.  This Amendment shall be binding upon and shall inure to
the benefit of the parties hereto and their respective successors and assigns.

 

Section 12.  GOVERNING LAW.  THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS
EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH STATE.

 

Section 13.  Effect.  Except as expressly herein amended, the terms and
conditions of the Credit Agreement and the other Loan Documents remain in full
force and effect.  The amendments contained herein shall be deemed to have
prospective application only, unless otherwise specifically stated herein.

 

Section 14.  Counterparts.  This Amendment may be executed in any number of
counterparts, each of which shall be deemed to be an original and shall be
binding upon all parties, their successors and assigns.

 

Section 15.  Definitions.  All capitalized terms not otherwise defined herein
are used herein with the respective definitions given them in the Credit
Agreement.

 

[Signatures on Next Page]

 

9

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Seventh Amendment to
Credit and Security Agreement to be executed as of the date first above written.

 

 

THE BORROWER:

 

 

 

FIVE STAR QUALITY CARE, INC.

 

 

 

 

 

By:

/s/ Bruce J. Mackey Jr.

 

 

Name:

Bruce J. Mackey Jr.

 

 

Title:

President

 

 

 

 

 

THE LENDER:

 

 

 

WACHOVIA BANK, NATIONAL ASSOCIATION

 

 

 

 

 

By:

/s/ Matthew Ricketts

 

 

Name:

Matthew Ricketts

 

 

Title:

Director

 

[Signatures Continued on Next Page]

 

--------------------------------------------------------------------------------


 

[Signature Page to Seventh Amendment to Credit and Security Agreement

with Five Star Quality Care, Inc.]

 

 

THE GUARANTORS:

 

ALLIANCE PHARMACY SERVICES, LLC

FIVE STAR QUALITY CARE-CA, INC.

FIVE STAR QUALITY CARE-IA, INC.

FIVE STAR QUALITY CARE-NE, INC.

FIVE STAR QUALITY CARE-AZ, LLC

FIVE STAR QUALITY CARE-CA, LLC

FIVE STAR QUALITY CARE-COLORADO, LLC

FIVE STAR QUALITY CARE-CT, LLC

FIVE STAR QUALITY CARE-GA, LLC

FIVE STAR QUALITY CARE-IA, LLC

FIVE STAR QUALITY CARE-MO, LLC

FIVE STAR QUALITY CARE-NE, LLC

FIVE STAR QUALITY CARE-WI, LLC

FIVE STAR QUALITY CARE-WY, LLC

FIVE STAR QUALITY CARE-FL, LLC

FIVE STAR QUALITY CARE-KS, LLC

FIVE STAR QUALITY CARE-MD, LLC

FIVE STAR QUALITY CARE-NC, LLC

FIVE STAR QUALITY CARE-VA, LLC

FS LAFAYETTE TENANT TRUST

FS LEISURE PARK TENANT TRUST

FS LEXINGTON TENANT TRUST

FS TENANT POOL I TRUST

FS TENANT POOL II TRUST

FS TENANT POOL III TRUST

FS TENANT POOL IV TRUST

MORNINGSIDE OF BELMONT, LLC

MORNINGSIDE OF GALLATIN, LLC

MORNINGSIDE OF SPRINGFIELD, LLC

FSQC FUNDING CO., LLC

FIVE STAR QUALITY CARE-CA II, LLC

FIVE STAR QUALITY CARE TRUST

FS TENANT HOLDING COMPANY TRUST

 

 

 

By:

/s/ Bruce J. Mackey Jr.

 

 

Name:

Bruce J. Mackey Jr.

 

 

Title:

President

 

[Signatures Continued on Next Page]

 

--------------------------------------------------------------------------------


 

[Signature Page to Seventh Amendment to Credit and Security Agreement

with Five Star Quality Care, Inc.]

 

 

THE GUARANTORS (cont.):

 

MORNINGSIDE OF ALABAMA, L.P.

MORNINGSIDE OF ANDERSON, L.P.

MORNINGSIDE OF ATHENS, LIMITED PARTNERSHIP

MORNINGSIDE OF COLUMBUS, L.P.

MORNINGSIDE OF DALTON, LIMITED PARTNERSHIP

MORNINGSIDE OF DECATUR, L.P.

MORNINGSIDE OF EVANS, LIMITED PARTNERSHIP

MORNINGSIDE OF GREENWOOD, L.P.

MORNINGSIDE OF KENTUCKY, LIMITED PARTNERSHIP

 

By:     LIFETRUST AMERICA, INC., its General Partner

 

 

 

 

 

By:

/s/ Bruce J. Mackey Jr.

 

 

Name:

Bruce J. Mackey Jr.

 

 

Title:

President

 

 

 

 

 

ANNAPOLIS HERITAGE PARTNERS, LLC

COLUMBIA HERITAGE PARTNERS, LLC

ENCINITAS HERITAGE PARTNERS, LLC

FIVE STAR QUALITY CARE - SAVANNAH, LLC

FREDERICK HERITAGE PARTNERS, LLC

FSQ PHARMACY HOLDINGS LLC

HAGERSTOWN HERITAGE PARTNERS, LLC

NEWARK HERITAGE PARTNERS I, LLC

NEWARK HERITAGE PARTNERS II, LLC

REDLANDS HERITAGE PARTNERS, LLC

STOCKTON HERITAGE PARTNERS, LLC,

  each a Delaware limited liability company

 

 

 

 

 

By:

/s/ Bruce J. Mackey Jr.

 

 

       Bruce J. Mackey Jr.

 

 

       President

 

--------------------------------------------------------------------------------


 

[Signature Page to Seventh Amendment to Credit and Security Agreement

with Five Star Quality Care, Inc.]

 

 

THE GUARANTORS (cont.):

 

FIVE STAR QUALITY CARE - GHV, LLC

FIVE STAR QUALITY CARE - IL, LLC

FIVE STAR QUALITY CARE - IN, LLC

FIVE STAR QUALITY CARE - MN, LLC

FIVE STAR QUALITY CARE - MS, LLC

FIVE STAR QUALITY CARE - NJ, LLC

FIVE STAR QUALITY CARE - NS OPERATOR, LLC

FIVE STAR QUALITY CARE - NS OWNER, LLC

FIVE STAR QUALITY CARE - NS TENANT, LLC

FIVE STAR QUALITY CARE - OBX OPERATOR, LLC

FIVE STAR QUALITY CARE - OBX OWNER, LLC

FIVE STAR QUALITY CARE - TX, LLC

FS COMMONWEALTH LLC

FS PATRIOT LLC

FSQC-AL, LLC,

  each a Maryland limited liability company

 

 

 

 

 

By:

/s/ Bruce J. Mackey Jr.

 

 

       Bruce J. Mackey Jr.

 

 

       President

 

 

 

MORNINGSIDE OF CONCORD, LLC

MORNINGSIDE OF GASTONIA, LLC

MORNINGSIDE OF GREENSBORO, LLC

MORNINGSIDE OF RALEIGH, LLC

MORNINGSIDE OF WILLIAMSBURG, LLC,

  each a Delaware limited liability company

 

By:  LIFETRUST AMERICA, INC., its sole member

 

 

 

 

 

By:

/s/ Bruce J. Mackey Jr.

 

 

       Bruce J. Mackey Jr.

 

 

       President

 

--------------------------------------------------------------------------------


 

[Signature Page to Seventh Amendment to Credit and Security Agreement

with Five Star Quality Care, Inc.]

 

 

THE GUARANTORS (cont.):

 

MORNINGSIDE OF FAYETTE, L.P.

MORNINGSIDE OF PARIS, L.P.,

  each a Delaware limited partnership

 

By:  LIFETRUST AMERICA, INC., its general partner

 

 

 

 

 

By:

/s/ Bruce J. Mackey Jr.

 

 

 

Bruce J. Mackey Jr.

 

 

 

President

 

 

 

FRESNO HERITAGE PARTNERS, A CALIFORNIA LIMITED PARTNERSHIP

ROSEVILLE HERITAGE PARTNERS, A CALIFORNIA LIMITED PARTNERSHIP

 

By:  SOMERFORD PLACE LLC, its general partner

 

 

 

 

 

By:

 

/s/ Bruce J. Mackey Jr.

 

 

 

Bruce J. Mackey Jr.

 

 

 

President

 

--------------------------------------------------------------------------------


 

SCHEDULE 1.1(b)

 

MATERIAL PROVIDERS

 


FIVE STAR QUALITY CARE-AZ, LLC (DELAWARE)


 


FIVE STAR QUALITY CARE-CA, LLC (DELAWARE)


 


FIVE STAR QUALITY CARE-COLORADO, LLC (DELAWARE)


 


FIVE STAR QUALITY CARE-FL, LLC (DELAWARE)


 


FIVE STAR QUALITY CARE-GA, LLC (DELAWARE)


 


FIVE STAR QUALITY CARE - GHV, LLC (MARYLAND)


 


FIVE STAR QUALITY CARE-IA, INC.  (DELAWARE)


 


FIVE STAR QUALITY CARE-IA, LLC (DELAWARE)


 


FIVE STAR QUALITY CARE - IN, LLC  (MARYLAND)


 


FIVE STAR QUALITY CARE - KS, LLC  (DELAWARE)


 


FIVE STAR QUALITY CARE - MN, LLC  (MARYLAND)


 


FIVE STAR QUALITY CARE-MO, LLC (DELAWARE)


 


FIVE STAR QUALITY CARE-NE, INC. (DELAWARE)


 


FIVE STAR QUALITY CARE-NE, LLC  (DELAWARE)


 


FIVE STAR QUALITY CARE - NJ, LLC  (MARYLAND)


 


FIVE STAR QUALITY CARE - NS OPERATOR, LLC  (MARYLAND)


 


FIVE STAR QUALITY CARE — OBX OPERATOR, LLC (MARYLAND)


 


FIVE STAR QUALITY CARE-WI, LLC (DELAWARE)


 


FIVE STAR QUALITY CARE-WY, LLC (DELAWARE)


 


FS COMMONWEALTH LLC (MARYLAND)


 


FS LAFAYETTE TENANT TRUST (MARYLAND)


 


FS LEISURE PARK TENANT TRUST (MARYLAND)


 


FS LEXINGTON TENANT TRUST (MARYLAND)


 


FS PATRIOT LLC (MARYLAND)


 


FSQ PHARMACY HOLDINGS LLC (DELAWARE)


 


FS TENANT POOL I TRUST (MARYLAND)


 


FS TENANT POOL II TRUST (MARYLAND)


 


FS TENANT POOL III TRUST (MARYLAND)

 

--------------------------------------------------------------------------------


 

SCHEDULE 1.1(c)

 

AFFECTED PROPERTIES

 

Affected Properties

 

Existing Operator

 

New Operator

 

 

 

 

 

The facility known as Foulk Manor North and located at 1212 Foulk Road,
Wilmington, Delaware

 

FS Tenant Pool I Trust, a Maryland business trust (“FVE Pool I Trust”)

 

Five Star Foulk Manor North LLC

 

 

 

 

 

The facility known as Park Summit at Coral Springs and located at 8500 Royal
Palm Boulevard, Coral Springs, Florida.

 

FVE Pool I Trust

 

Five Star Coral Springs LLC

 

 

 

 

 

The facility known as Montebello and located at 10500 Academy Road, Albuquerque,
New Mexico.

 

FVE Pool I Trust

 

Five Star Montebello LLC

 

 

 

 

 

The facility known as Forum at Lincoln Heights and located at 311 West
Nottingham Road, San Antonio, Texas

 

FVE Pool I Trust

 

Five Star Lincoln Heights LLC

 

 

 

 

 

The facility known as Remington Club I and II and located at 16925 and 16916
Hierba Drive, San Diego, California.

 

FS Tenant Pool II Trust, a Maryland business trust (“FVE Pool II Trust”)

 

Five Star Remington Club LLC

 

 

 

 

 

The facility known as Coral Oaks and located at 900 West Lake Road, Palm Harbor,
Florida

 

FVE Pool II Trust

 

Five Star Coral Oaks LLC

 

 

 

 

 

The facility known as Forum at the Crossing and located at 8505 Woodfield
Crossing Boulevard, Indianapolis, Indiana

 

FVE Pool II Trust

 

Five Star Crossing LLC

 

 

 

 

 

The facility known as Gables at Winchester and located at 299 Cambridge Street,
Winchester, Massachusetts

 

FVE Pool II Trust

 

Five Star Gables LLC

 

 

 

 

 

The facility known as Forum at Woodlands and located at 5055 West Panther Creek
Drive, The Woodlands, Texas.

 

FVE Pool II Trust

 

Five Star Woodlands LLC

 

--------------------------------------------------------------------------------


 

Affected Properties

 

Existing Operator

 

New Operator

 

 

 

 

 

The facility known as Forum at Desert Harbor and located at 13840 North Desert
Harbor Drive, Peoria, Arizona.

 

FS Tenant Pool III Trust, a Maryland business trust (“FVE Pool III Trust”)

 

Five Star Desert Harbor LLC

 

 

 

 

 

The facility known as Forum of Tucson and located at 2500 N. Rosemont Boulevard,
Tucson, Arizona

 

FVE Pool III Trust

 

Five Star Tucson Forum LLC

 

 

 

 

 

The facility known as Forum at Overland Park and located at
3501 West 95th Street, Overland
Park, Kansas.

 

FVE Pool III Trust

 

Five Star Overland Park LLC

 

 

 

 

 

The facility known as Forum at Brookside and located at 200 Brookside Drive,
Louisville, Kentucky.

 

FVE Pool III Trust

 

Five Star Brookside LLC

 

 

 

 

 

The facility known as Forum at Knightsbridge and located at 4590 and 4625
Knightsbridge Boulevard, Columbus, Ohio.

 

FVE Pool III Trust

 

Five Star Knightsbridge LLC

 

 

 

 

 

The facility known as Forum at Memorial Woods and located at 777 North Post Oak
Road, Houston, Texas

 

FVE Pool III Trust

 

Five Star Memorial Woods LLC

 

 

 

 

 

The facility known as HeartFields at Easton and located at 700 Port Street,
Easton, Maryland

 

Five Star Quality Care—MD, LLC, a Delaware limited liability company (“FVE MD
LLC”)

 

Five Star Easton Heartfields LLC

 

 

 

 

 

The facility known as Heartlands at Severna Park and located at 715 Benfield
Road, Severna Park, Maryland.

 

FVE MD LLC

 

Five Star Severna Park LLC

 

 

 

 

 

The facility known as Aspenwood and located at 14400 Homecrest Road, Silver
Springs, Maryland.

 

FVE MD LLC

 

Five Star Aspenwood LLC

 

 

 

 

 

The facility known as Rio Las Palmas and located at 877 East March Lane,
Stockton, California.

 

Five Star Quality Care—CA, LLC, a Delaware limited liability company

 

Five Star Rio Las Palmas LLC

 

 

 

 

 

The facility known as HeartFields at Cary and located at 1050 Crescent Green
Drive, Cary, North Carolina.

 

Five Star Quality Care—NC, LLC, a Delaware limited liability company

 

Five Star Cary Heartfields LLC

 

--------------------------------------------------------------------------------


 

Affected Properties

 

Existing Operator

 

New Operator

 

 

 

 

 

The facility known as Savannah Square and located at One Savannah Square Drive,
Savannah, Georgia.

 

Five Star Quality Care—Savannah, LLC, a Delaware limited liability company

 

Five Star Savannah Square LLC

 

 

 

 

 

The facility known as HeartFields at Fredericksburg and located at 20
HeartFields Lane, Fredericksburg, Virginia.

 

Five Star Quality Care—VA, LLC, a Delaware limited liability company

 

Five Star Frederick Heartfields LLC

 

 

 

 

 

The facility known as Meadowmere — Northshore Assisted Living and located at
10803 North Port Washington Road, Mequon, Wisconsin.

 

Five Star Quality Care—WI, LLC, a Delaware limited liability company

 

Five Star Northshore LLC

 

 

 

 

 

The facility known as Morningside of Bellgrade and located at 2800 Polo Parkway,
Midlothian, Virginia.

 

Morningside of Bellgrade, Richmond, LLC, a Delaware limited liability company

 

Five Star Morningside Bellgrade LLC

 

 

 

 

 

The facility known as Morningside of Charlottesville and located at 491
Crestwood Drive, Charlottesville, Virginia.

 

Morningside of Charlottesville, LLC, a Delaware limited liability company

 

Five Star Morningside Charlottesville LLC

 

 

 

 

 

The facility known as Morningside of Newport News and located at 655 Denbigh
Boulevard, Newport News, Virginia.

 

Morningside of Newport News, LLC, a Delaware limited liability company

 

Five Star Newport News LLC

 

 

 

 

 

The facility known as Heartlands at Ellicott City and located at 3004 North
Ridge Road, Ellicott City, Maryland.

 

The Heartlands Retirement Community—Ellicott City I, Inc., a Maryland
corporation

 

Five Star Ellicott City LLC

 

--------------------------------------------------------------------------------


 

SCHEDULE 1.1(d)

 

RELEVANT EXISTING PROVIDERS

 

Five Star Quality Care-MD, LLC

Five Star Quality Care-CA, LLC

Five Star Quality Care-VA, LLC

Five Star Quality Care-WI, LLC

FS Tenant Pool I Trust

FS Tenant Pool II Trust

FS Tenant Pool III Trust

 

--------------------------------------------------------------------------------


 

SCHEDULE 1.1(e)

 

RELEASED GUARANTORS

 

Five Star Quality Care-NC, LLC

Five Star Quality Care-Savannah, LLC

Morningside of Bellgrade, Richmond, LLC

Morningside of Charlottesville, LLC

Morningside of Newport News, LLC

The Heartlands Retirement Community-Ellicott City I, Inc.

 

--------------------------------------------------------------------------------


 

SCHEDULE 7.1(b)

 

OWNERSHIP STRUCTURE

 

See attached organizational chart for equity interest holdings information.

 

Subsidiaries (Jurisdiction of Organization)

 

Provider/Material
Subsidiary and/or
Excluded
Subsidiary

 

Equity Interest

 

 

 

 

 

Affiliates Insurers Limited (Bermuda)

 

Excluded Subsidiary

 

Common Stock

 

 

 

 

 

Alliance Pharmacy Services, LLC (Delaware)

 

 

 

Membership Interests

 

 

 

 

 

Annapolis Heritage Partners, LLC (Delaware)

 

Provider

 

Membership Interests

 

 

 

 

 

CCC Boynton Beach, Inc. (Delaware)

 

 

 

Common Stock

 

 

 

 

 

Columbia Heritage Partners, LLC (Delaware)

 

Provider

 

Membership Interests

 

 

 

 

 

Emerson Management Holdings, LLC (Delaware)

 

 

 

Membership Interests

 

 

 

 

 

Encinitas Heritage Partners, LLC (Delaware)

 

Provider

 

Membership Interests

 

 

 

 

 

Five Star Advertising, Inc. (Delaware)

 

 

 

Common Stock

 

 

 

 

 

Five Star Aspenwood LLC (Delaware)

 

Excluded Subsidiary

 

Membership Interests

 

 

 

 

 

Five Star Brookside LLC (Delaware)

 

Excluded Subsidiary

 

Membership Interests

 

 

 

 

 

Five Star Cary Heartfields LLC (Delaware)

 

Excluded Subsidiary

 

Membership Interests

 

 

 

 

 

Five Star Coral Oaks LLC (Delaware)

 

Excluded Subsidiary

 

Membership Interests

 

 

 

 

 

Five Star Coral Springs LLC (Delaware)

 

Excluded Subsidiary

 

Membership Interests

 

 

 

 

 

Five Star Crossing LLC (Delaware)

 

Excluded Subsidiary

 

Membership Interests

 

 

 

 

 

Five Star Desert Harbor LLC (Delaware)

 

Excluded Subsidiary

 

Membership Interests

 

--------------------------------------------------------------------------------


 

Subsidiaries (Jurisdiction of Organization)

 

Provider/Material
Subsidiary and/or
Excluded
Subsidiary

 

Equity Interest

 

 

 

 

 

Five Star Easton Heartfields LLC (Delaware)

 

Excluded Subsidiary

 

Membership Interests

 

 

 

 

 

Five Star Ellicott City LLC (Delaware)

 

Excluded Subsidiary

 

Membership Interests

 

 

 

 

 

Five Star Foulk Manor North LLC (Delaware)

 

Excluded Subsidiary

 

Membership Interests

 

 

 

 

 

Five Star Frederick Heartfields LLC (Delaware)

 

Excluded Subsidiary

 

Membership Interests

 

 

 

 

 

Five Star Gables LLC (Delaware)

 

Excluded Subsidiary

 

Membership Interests

 

 

 

 

 

Five Star Insurance, Inc. (Maryland)

 

Excluded Subsidiary

 

Common Stock

 

 

 

 

 

Five Star Lincoln Heights LLC (Delaware)

 

Excluded Subsidiary

 

Membership Interests

 

 

 

 

 

Five Star Knightsbridge LLC (Delaware)

 

Excluded Subsidiary

 

Membership Interests

 

 

 

 

 

Five Star MD Homes LLC (Delaware)

 

 

 

Membership Interests

 

 

 

 

 

Five Star Memorial Woods LLC (Delaware)

 

Excluded Subsidiary

 

Membership Interests

 

 

 

 

 

Five Star Montebello LLC (Delaware)

 

Excluded Subsidiary

 

Membership Interests

 

 

 

 

 

Five Star Morningside Bellgrade LLC (Delaware)

 

Excluded Subsidiary

 

Membership Interests

 

 

 

 

 

Five Star Morningside Charlottesville LLC (Delaware)

 

Excluded Subsidiary

 

Membership Interests

 

 

 

 

 

Five Star Newport News LLC (Delaware)

 

Excluded Subsidiary

 

Membership Interests

 

 

 

 

 

Five Star Northshore LLC (Delaware)

 

Excluded Subsidiary

 

Membership Interests

 

 

 

 

 

Five Star Overland Park LLC (Delaware)

 

Excluded Subsidiary

 

Membership Interests

 

--------------------------------------------------------------------------------


 

Subsidiaries (Jurisdiction of Organization)

 

Provider/Material
Subsidiary and/or
Excluded
Subsidiary

 

Equity Interest

 

 

 

 

 

Five Star Procurement Group Trust (Maryland)

 

 

 

Shares of Beneficial Interest

 

 

 

 

 

Five Star Quality Care Trust (Maryland)

 

 

 

Shares of Beneficial Interest

 

 

 

 

 

Five Star Quality Care-Ainsworth, LLC (Delaware)

 

 

 

Membership Interests

 

 

 

 

 

Five Star Quality Care-Ashland, LLC (Delaware)

 

 

 

Membership Interests

 

 

 

 

 

Five Star Quality Care-AZ, LLC (Delaware)

 

Provider

 

Membership Interests

 

 

 

 

 

Five Star Quality Care-Blue Hill, LLC (Delaware)

 

 

 

Membership Interests

 

 

 

 

 

Five Star Quality Care-CA II, Inc. (Maryland)

 

 

 

Common Stock

 

 

 

 

 

Five Star Quality Care-CA II, LLC (Delaware)

 

Provider

 

Membership Interests

 

 

 

 

 

Five Star Quality Care-CA, Inc. (Delaware)

 

 

 

Common Stock

 

 

 

 

 

Five Star Quality Care-CA, LLC (Delaware)

 

Provider, Material Subsidiary

 

Membership interest

 

 

 

 

 

Five Star Quality Care-Central City, LLC (Delaware)

 

 

 

Membership Interests

 

 

 

 

 

Five Star Quality Care-CO, Inc. (Maryland)

 

 

 

Common Stock

 

 

 

 

 

Five Star Quality Care-Colorado, LLC (Delaware)

 

Provider, Material Subsidiary

 

Membership Interests

 

 

 

 

 

Five Star Quality Care-Columbus, LLC (Delaware)

 

 

 

Membership Interests

 

 

 

 

 

Five Star Quality Care-CT, LLC (Delaware)

 

 

 

Membership Interests

 

 

 

 

 

Five Star Quality Care-Edgar, LLC (Delaware)

 

 

 

Membership Interests

 

 

 

 

 

Five Star Quality Care-Exeter, LLC (Delaware)

 

 

 

Membership Interests

 

 

 

 

 

Five Star Quality Care-Farmington, LLC (Delaware)

 

Excluded Subsidiary

 

Membership Interests

 

--------------------------------------------------------------------------------


 

Subsidiaries (Jurisdiction of Organization)

 

Provider/Material
Subsidiary and/or
Excluded
Subsidiary

 

Equity Interest

 

 

 

 

 

Five Star Quality Care-FL, LLC (Delaware)

 

Provider

 

Membership Interests

 

 

 

 

 

Five Star Quality Care-GA, Inc. (Delaware)

 

 

 

Common Stock

 

 

 

 

 

Five Star Quality Care-GA, LLC (Delaware)

 

Provider

 

Membership Interests

 

 

 

 

 

Five Star Quality Care-GHV, LLC (Maryland)

 

Provider

 

Membership Interests

 

 

 

 

 

Five Star Quality Care-Grand Island, LLC (Delaware)

 

 

 

Membership Interests

 

 

 

 

 

Five Star Quality Care-Gretna, LLC (Delaware)

 

 

 

Membership Interests

 

 

 

 

 

Five Star Quality Care-Howell, LLC (Delaware)

 

Excluded Subsidiary

 

Membership Interests

 

 

 

 

 

Five Star Quality Care-IA, Inc. (Delaware)

 

Provider

 

Common Stock

 

 

 

 

 

Five Star Quality Care-IA, LLC (Delaware)

 

Provider

 

Membership Interests

 

 

 

 

 

Five Star Quality Care - IL, LLC (Maryland)

 

Provider

 

Membership Interests

 

 

 

 

 

Five Star Quality Care - IN, LLC (Maryland)

 

Provider

 

Membership Interests

 

 

 

 

 

Five Star Quality Care-KS, LLC (Delaware)

 

Provider

 

Membership Interests

 

 

 

 

 

Five Star Quality Care-Lyons, LLC (Delaware)

 

 

 

Membership Interests

 

 

 

 

 

Five Star Quality Care-MD, LLC (Delaware)

 

Provider

 

Membership Interests

 

 

 

 

 

Five Star Quality Care-MI, Inc. (Delaware)

 

 

 

Common Stock

 

 

 

 

 

Five Star Quality Care-MI, LLC (Delaware)

 

Excluded Subsidiary

 

Membership Interests

 

 

 

 

 

Five Star Quality Care-Milford, LLC (Delaware)

 

 

 

Membership Interests

 

 

 

 

 

Five Star Quality Care - MN, LLC (Maryland)

 

Provider

 

Membership Interests

 

--------------------------------------------------------------------------------


 

Subsidiaries (Jurisdiction of Organization)

 

Provider/Material
Subsidiary and/or
Excluded
Subsidiary

 

Equity Interest

 

 

 

 

 

Five Star Quality Care-MO, LLC (Delaware)

 

Provider

 

Membership Interests

 

 

 

 

 

Five Star Quality Care - MS, LLC (Maryland)

 

Provider

 

Membership Interests

 

 

 

 

 

Five Star Quality Care - MVSP, LLC (Maryland)

 

 

 

Membership Interests

 

 

 

 

 

Five Star Quality Care-NC, LLC (Delaware)

 

Excluded Subsidiary

 

Membership Interests

 

 

 

 

 

Five Star Quality Care-NE, Inc. (Delaware)

 

Provider

 

Common Stock

 

 

 

 

 

Five Star Quality Care-NE, LLC (Delaware)

 

Provider, Material Subsidiary

 

Membership Interests

 

 

 

 

 

Five Star Quality Care - NJ, LLC (Maryland)

 

Provider

 

Membership Interests

 

 

 

 

 

Five Star Quality Care - NS Operator, LLC (Maryland)

 

Provider

 

Membership Interests

 

 

 

 

 

Five Star Quality Care - NS Owner, LLC (Maryland)

 

 

 

Membership Interests

 

 

 

 

 

Five Star Quality Care - NS Tenant, LLC (Maryland)

 

 

 

Membership Interests

 

 

 

 

 

Five Star Quality Care - OBX Operator, LLC (Maryland)

 

Provider

 

Membership Interests

 

 

 

 

 

Five Star Quality Care - OBX Owner, LLC (Maryland)

 

 

 

Membership Interests

 

 

 

 

 

Five Star Quality Care - Richmond, LLC (Maryland)

 

 

 

Membership Interests

 

 

 

 

 

Five Star Quality Care - RMI, LLC (Maryland)

 

Excluded Subsidiary

 

Membership Interests

 

 

 

 

 

Five Star Quality Care - Savannah, LLC (Delaware)

 

Excluded Subsidiary

 

Membership Interests

 

 

 

 

 

Five Star Quality Care - Somerford, LLC (Maryland)

 

 

 

Membership Interests

 

 

 

 

 

Five Star Quality Care-Sutherland, LLC (Delaware)

 

 

 

Membership Interests

 

--------------------------------------------------------------------------------


 

Subsidiaries (Jurisdiction of Organization)

 

Provider/Material
Subsidiary and/or
Excluded
Subsidiary

 

Equity Interest

 

 

 

 

 

Five Star Quality Care - TX, LLC (Maryland)

 

Provider

 

Membership Interests

 

 

 

 

 

Five Star Quality Care-Utica, LLC (Delaware)

 

 

 

Membership Interests

 

 

 

 

 

Five Star Quality Care-VA, LLC (Delaware)

 

Provider

 

Membership Interests

 

 

 

 

 

Five Star Quality Care-Waverly, LLC (Delaware)

 

 

 

Membership Interests

 

 

 

 

 

Five Star Quality Care-WI, Inc. (Delaware)

 

 

 

Common Stock

 

 

 

 

 

Five Star Quality Care-WI, LLC (Delaware)

 

Provider

 

Membership Interests

 

 

 

 

 

Five Star Quality Care-WY, LLC (Delaware)

 

Provider

 

Membership Interests

 

 

 

 

 

Five Star Rehabilitation and Wellness Services, LLC (Maryland)

 

 

 

Membership Interests

 

 

 

 

 

Five Star Remington Club LLC (Delaware)

 

Excluded Subsidiary

 

Membership Interests

 

 

 

 

 

Five Star Rio Las Palmas LLC (Delaware)

 

Excluded Subsidiary

 

Membership Interests

 

 

 

 

 

Five Star Savannah Square LLC (Delaware)

 

Excluded Subsidiary

 

Membership Interests

 

 

 

 

 

Five Star Seabury LLC (Delaware)

 

 

 

Membership Interests

 

 

 

 

 

Five Star Severna Park LLC (Delaware)

 

Excluded Subsidiary

 

Membership Interests

 

 

 

 

 

Five Star Tucson Forum LLC (Delaware)

 

Excluded Subsidiary

 

Membership Interests

 

 

 

 

 

Five Star Woodlands Forum LLC (Delaware)

 

Excluded Subsidiary

 

Membership Interests

 

 

 

 

 

Frederick Heritage Partners, LLC (Delaware)

 

Provider

 

Membership Interests

 

 

 

 

 

Fresno Heritage Partners, a California Limited Partnership (California)

 

Provider

 

Partnership Interests

 

--------------------------------------------------------------------------------


 

Subsidiaries (Jurisdiction of Organization)

 

Provider/Material
Subsidiary and/or
Excluded
Subsidiary

 

Equity Interest

 

 

 

 

 

FS Commonwealth LLC (Maryland)

 

Provider

 

Membership Interests

 

 

 

 

 

FS Lafayette Tenant Trust (Maryland)

 

Provider, Material Subsidiary

 

Shares of Beneficial Interest

 

 

 

 

 

FS Leisure Park Tenant Trust (Maryland)

 

Provider

 

Shares of Beneficial Interest

 

 

 

 

 

FS Lexington Tenant Trust (Maryland)

 

Provider, Material Subsidiary

 

Shares of Beneficial Interest

 

 

 

 

 

FS Patriot LLC (Maryland)

 

Provider

 

Membership Interests

 

 

 

 

 

FS Tenant Holding Company Trust (Maryland)

 

 

 

Shares of Beneficial Interest

 

 

 

 

 

FS Tenant Pool I Trust (Maryland)

 

Provider, Material Subsidiary

 

Shares of Beneficial Interest

 

 

 

 

 

FS Tenant Pool II Trust (Maryland)

 

Provider, Material Subsidiary

 

Shares of Beneficial Interest

 

 

 

 

 

FS Tenant Pool III Trust (Maryland)

 

Provider, Material Subsidiary

 

Shares of Beneficial Interest

 

 

 

 

 

FS Tenant Pool IV Trust (Maryland)

 

Provider

 

Shares of Beneficial Interest

 

 

 

 

 

FSQ Crown Villa Business Trust (Maryland)

 

 

 

Shares of Beneficial Interest

 

 

 

 

 

FSQ Overland Park Place Business Trust (Maryland)

 

 

 

Shares of Beneficial Interest

 

 

 

 

 

FSQ Pharmacy Holdings, LLC (Delaware)

 

Provider

 

Membership Interest

 

 

 

 

 

FSQ Rio Las Palmas Business Trust (Maryland)

 

 

 

Shares of Beneficial Interest

 

 

 

 

 

FSQ The Palms at Fort Myers Business Trust (Maryland)

 

 

 

Shares of Beneficial Interest

 

 

 

 

 

FSQ Villa at Riverwood Business Trust (Maryland)

 

 

 

Shares of Beneficial Interest

 

 

 

 

 

FSQ, Inc. (Delaware)

 

 

 

Common Stock

 

--------------------------------------------------------------------------------


 

Subsidiaries (Jurisdiction of Organization)

 

Provider/Material
Subsidiary and/or
Excluded
Subsidiary

 

Equity Interest

 

 

 

 

 

FSQ/LTA Holdings Inc. (Delaware)

 

 

 

Common Stock

 

 

 

 

 

FSQC Tellico Village LLC (Maryland)

 

Excluded Subsidiary

 

Membership Interests

 

 

 

 

 

FSQC-AL, LLC (Maryland)

 

Provider

 

Membership Interests

 

 

 

 

 

FVEST.JOE, Inc. (Delaware)

 

 

 

Common Stock

 

 

 

 

 

Hagerstown Heritage Partners, LLC (Delaware)

 

Provider 

 

Membership Interests

 

 

 

 

 

Hamilton Place, LLC (Delaware)

 

 

 

Membership Interests

 

 

 

 

 

Heartland Pharmacy Care, Inc. (Nebraska)

 

 

 

Common Stock

 

 

 

 

 

Heartland Promotions, Inc. (Nebraska)

 

 

 

Common Stock

 

 

 

 

 

LifeTrust America, Inc. (Tennessee)

 

 

 

Common Stock

 

 

 

 

 

LifeTrust Properties, LLC (Delaware)

 

 

 

Membership Interests

 

 

 

 

 

LTA Management Services of Florida, LLC (Delaware)

 

 

 

Membership Interests

 

 

 

 

 

LTA Management Services, LLC (Delaware)

 

 

 

Membership Interests

 

 

 

 

 

Morningside Holdings of Concord, LLC (Delaware)

 

 

 

Membership Interests

 

 

 

 

 

Morningside Holdings of Gastonia, LLC (Delaware)

 

 

 

Membership Interests

 

 

 

 

 

Morningside Holdings of Greensboro, LLC (Delaware)

 

 

 

Membership Interests

 

 

 

 

 

Morningside Holdings of Raleigh, LLC (Delaware)

 

 

 

Membership Interests

 

 

 

 

 

Morningside Holdings of Williamsburg, LLC (Delaware)

 

 

 

Membership Interests

 

 

 

 

 

Morningside of Alabama, L.P. (Delaware)

 

Provider

 

Partnership Interests

 

--------------------------------------------------------------------------------


 

Subsidiaries (Jurisdiction of Organization)

 

Provider/Material
Subsidiary and/or
Excluded
Subsidiary

 

Equity Interest

 

 

 

 

 

Morningside of Anderson, L.P. (Delaware)

 

Provider

 

Partnership Interests

 

 

 

 

 

Morningside of Athens, Limited Partnership (Delaware)

 

Provider

 

Partnership Interests

 

 

 

 

 

Morningside of Beaufort, LLC (Delaware)

 

Excluded Subsidiary

 

Membership Interests

 

 

 

 

 

Morningside of Bellgrade, Richmond, LLC (Delaware)

 

Excluded Subsidiary

 

Membership Interests

 

 

 

 

 

Morningside of Belmont, LLC (Delaware)

 

Provider

 

Membership interest

 

 

 

 

 

Morningside of Bowling Green, LLC (Delaware)

 

Excluded Subsidiary

 

Membership Interests

 

 

 

 

 

Morningside of Camden, LLC (Delaware)

 

Excluded Subsidiary

 

Membership Interests

 

 

 

 

 

Morningside of Charlottesville, LLC (Delaware)

 

Excluded Subsidiary

 

Membership Interests

 

 

 

 

 

Morningside of Cleveland, LLC (Delaware)

 

Excluded Subsidiary

 

Membership Interests

 

 

 

 

 

Morningside of Columbus, L.P. (Delaware)

 

Provider

 

Partnership Interests

 

 

 

 

 

Morningside of Concord, LLC (Delaware)

 

Provider

 

Membership Interests

 

 

 

 

 

Morningside of Conyers, LLC (Delaware)

 

Excluded Subsidiary

 

Membership Interests

 

 

 

 

 

Morningside of Cookeville, LLC (Delaware)

 

Excluded Subsidiary

 

Membership Interests

 

 

 

 

 

Morningside of Cullman, LLC (Delaware)

 

Excluded Subsidiary

 

Membership Interests

 

 

 

 

 

Morningside of Dalton, Limited Partnership (Delaware)

 

Provider

 

Partnership Interests

 

 

 

 

 

Morningside of Decatur, L.P. (Delaware)

 

Provider

 

Partnership Interests

 

--------------------------------------------------------------------------------


 

Subsidiaries (Jurisdiction of Organization)

 

Provider/Material
Subsidiary and/or
Excluded
Subsidiary

 

Equity Interest

 

 

 

 

 

Morningside of Evans, Limited Partnership (Delaware)

 

Provider

 

Partnership Interests

 

 

 

 

 

Morningside of Fayette, L.P. (Delaware)

 

Provider

 

Partnership Interests

 

 

 

 

 

Morningside of Franklin, LLC (Delaware)

 

Excluded Subsidiary

 

Membership Interests

 

 

 

 

 

Morningside of Gainesville, LLC (Delaware)

 

Excluded Subsidiary

 

Membership Interests

 

 

 

 

 

Morningside of Gallatin, LLC (Delaware)

 

Provider

 

Membership interest

 

 

 

 

 

Morningside of Gastonia, LLC (Delaware)

 

Provider

 

Membership Interests

 

 

 

 

 

Morningside of Georgia, L.P. (Delaware)

 

 

 

Partnership Interests

 

 

 

 

 

Morningside of Greensboro, LLC (Delaware)

 

Provider

 

Membership Interests

 

 

 

 

 

Morningside of Greenwood, L.P. (Delaware)

 

Provider

 

Partnership Interests

 

 

 

 

 

Morningside of Hartsville, LLC (Delaware)

 

Excluded Subsidiary

 

Membership Interests

 

 

 

 

 

Morningside of Hopkinsville, Limited Partnership (Delaware)

 

Excluded Subsidiary

 

Partnership Interests

 

 

 

 

 

Morningside of Jackson, LLC (Delaware)

 

Excluded Subsidiary

 

Membership Interests

 

 

 

 

 

Morningside of Kentucky, Limited Partnership (Delaware)

 

Provider

 

Partnership Interests

 

 

 

 

 

Morningside of Knoxville, LLC (Delaware)

 

Excluded Subsidiary

 

Membership Interests

 

 

 

 

 

Morningside of Lexington, LLC (Delaware)

 

Excluded Subsidiary

 

Membership Interests

 

 

 

 

 

Morningside of Macon, LLC (Delaware)

 

Excluded Subsidiary

 

Membership Interests

 

--------------------------------------------------------------------------------


 

Subsidiaries (Jurisdiction of Organization)

 

Provider/Material
Subsidiary and/or
Excluded
Subsidiary

 

Equity Interest

 

 

 

 

 

Morningside of Madison, LLC (Delaware)

 

Excluded Subsidiary

 

Membership Interests

 

 

 

 

 

Morningside of Montgomery, Limited Partnership (Delaware)

 

 

 

Partnership Interests

 

 

 

 

 

Morningside of Newport News, LLC (Delaware)

 

Excluded Subsidiary

 

Membership Interests

 

 

 

 

 

Morningside of Orangeburg, LLC (Delaware)

 

Excluded Subsidiary

 

Membership Interests

 

 

 

 

 

Morningside of Paducah, LLC (Delaware)

 

Excluded Subsidiary

 

Membership Interests

 

 

 

 

 

Morningside of Paris, L.P. (Delaware)

 

Provider

 

Partnership Interests

 

 

 

 

 

Morningside of Raleigh, LLC (Delaware)

 

Provider

 

Membership Interests

 

 

 

 

 

Morningside of Seneca, L.P. (Delaware)

 

Excluded Subsidiary

 

Partnership Interests

 

 

 

 

 

Morningside of Sheffield, LLC (Delaware)

 

Excluded Subsidiary

 

Membership Interests

 

 

 

 

 

Morningside of Skipwith-Richmond, LLC (Delaware)

 

Provider

 

Membership Interests

 

 

 

 

 

Morningside of South Carolina, L.P. (Delaware)

 

Excluded Subsidiary

 

Partnership Interests

 

 

 

 

 

Morningside of Springfield, LLC (Delaware)

 

Provider

 

Membership Interests

 

 

 

 

 

Morningside of Tennessee, LLC (Delaware)

 

 

 

Membership Interests

 

 

 

 

 

Morningside of Williamsburg, LLC (Delaware)

 

Provider

 

Membership Interests

 

 

 

 

 

National LTC Pharmacy Services LLC (Delaware)

 

 

 

Membership Interests

 

 

 

 

 

Newark Heritage Partners I, LLC (Delaware)

 

Provider

 

Membership Interests

 

--------------------------------------------------------------------------------


 

Subsidiaries (Jurisdiction of Organization)

 

Provider/Material
Subsidiary and/or
Excluded
Subsidiary

 

Equity Interest

 

 

 

 

 

Newark Heritage Partners II, LLC (Delaware)

 

Provider

 

Membership Interests

 

 

 

 

 

O.F.C. Properties, LLC (Indiana)

 

 

 

Membership Interests

 

 

 

 

 

Orthopedic Rehabilitation Systems LLC (Maryland)

 

 

 

Membership Interests

 

 

 

 

 

Parkville Heritage Partners, LLC (Delaware)

 

 

 

Membership Interests

 

 

 

 

 

Progress Pharmacy Ltd. (Delaware)

 

 

 

 

 

 

 

 

 

Redlands Heritage Partners, LLC (Delaware)

 

Provider

 

Membership Interests

 

 

 

 

 

Rockville Heritage Partners, LLC (Delaware)

 

 

 

Membership Interests

 

 

 

 

 

Roseville Heritage Partners, a California Limited Partnership (California)

 

Provider

 

Partnership Interests

 

 

 

 

 

Senior Living Insurance Co., Ltd.

 

Excluded Subsidiary

 

Common Stock

 

 

 

 

 

Senior Living of Boynton Beach Limited Partnership (Delaware)

 

 

 

Partnership Interests

 

 

 

 

 

Somerford Emerson Management, LLC (Delaware)

 

 

 

Membership Interests

 

 

 

 

 

Somerford of Williamsville LLC (Delaware)

 

 

 

Membership Interests

 

 

 

 

 

Somerford Place LLC (Delaware)

 

 

 

Membership Interests

 

 

 

 

 

Somerford Wayne Management, LLC (Delaware)

 

 

 

Membership Interests

 

 

 

 

 

Somerford West Orange Management, LLC (Delaware)

 

 

 

Membership Interests

 

 

 

 

 

Stockton Heritage Partners, LLC (Delaware)

 

Provider

 

Membership Interests

 

 

 

 

 

The Heartlands Retirement Community — Ellicott City I, Inc. (Maryland)

 

Excluded Subsidiary

 

Common Stock

 

--------------------------------------------------------------------------------


 

Subsidiaries (Jurisdiction of Organization)

 

Provider/Material
Subsidiary and/or
Excluded
Subsidiary

 

Equity Interest

 

 

 

 

 

The Heartlands Retirement Community — Ellicott City II, Inc. (Maryland)

 

 

 

Common Stock

 

 

 

 

 

Toms River Heritage Partners, LLC (Delaware)

 

 

 

Membership Interests

 

 

 

 

 

Wayne Management Holdings, LLC (Delaware)

 

 

 

Membership Interests

 

 

 

 

 

West Orange Management Holdings, LLC (Delaware)

 

 

 

Membership Interests

 

--------------------------------------------------------------------------------


 

SCHEDULE 7.1(f)

 

Leases

 

1.               Amended and Restated Master Lease Agreement (Lease No. 1) dated
as of August 4, 2009 by and among certain affiliates of Senior Housing
Properties Trust, as Landlord, and Five Star Quality Care Trust, as Tenant.

 

2.               Amended and Restated Master Lease Agreement (Lease No. 2) dated
as of August 4, 2009 by and among certain affiliates of Senior Housing
Properties Trust, as Landlord, and Five Star Quality Care Trust, FS Commonwealth
LLC, FS Patriot LLC, and FS Tenant Holding Company Trust, as Tenants.

 

3.               Amended and Restated Master Lease Agreement (Lease No. 4) dated
as of August 4, 2009 by and among certain affiliates of Senior Housing
Properties Trust, as Landlord, and Five Star Quality Care Trust, Five Star
Quality Care — NS Tenant, LLC, and FS Tenant Holding Company Trust, as Tenants.

 

4.               Master Lease Agreement, dated as of April 1, 2002, by and among
certain affiliates of Five Star Quality Care, Inc., as Landlord, and certain
other affiliates of Five Star Quality Care, Inc., as Tenant, as amended.

 

5.               Master Lease Agreement, dated as of July 1, 2008, between Five
Star Quality Care-NS Owner, LLC, as Landlord, and Five Star Quality Care-NS
Operator, LLC, as Tenant.

 

6.               Master Lease Agreement, dated as of December 3, 2008, by and
between Five Star Quality Care - OBX Owner, LLC, as Landlord, and Five Star
Quality Care - OBX Operator, LLC, as Tenant.

 

Subleases

 

Subleases under Amended and Restated Master Lease Agreement (Lease No. 1)

 

1.              Sublease Agreement, dated December 31, 2001, by and between Five
Star Quality Care Trust, a Maryland business trust, as sublandlord, and Five
Star Quality Care-AZ, LLC, a Delaware limited liability company, as subtenant,
as amended.

 

2.              Sublease Agreement, dated December 31, 2001, by and between Five
Star Quality Care Trust, a Maryland business trust, as sublandlord, and Five
Star Quality Care-Colorado, LLC, Delaware limited liability company, as
subtenant, as amended.

 

3.              Sublease Agreement, dated December 31, 2001, by and between Five
Star Quality Care Trust, a Maryland business trust, as sublandlord, and Five
Star Quality Care-IA, LLC, a Delaware limited liability company, as subtenant,
as amended.

 

--------------------------------------------------------------------------------


 

4.              Sublease Agreement, dated December 31, 2001, by and between Five
Star Quality Care Trust, a Maryland business trust, as sublandlord, and Five
Star Quality Care-WY, LLC, a Delaware limited liability company, as subtenant,
as amended.

 

5.              Sublease Agreement, dated December 31, 2001, by and between Five
Star Quality Care Trust, a Maryland business trust, as sublandlord, and Five
Star Quality Care-IA, Inc., a Delaware corporation, as subtenant, as amended.

 

6.              Sublease Agreement, dated December 31, 2001, by and between Five
Star Quality Care Trust, a Maryland business trust, as sublandlord, and Five
Star Quality Care-NE, Inc., a Delaware corporation, as subtenant, as amended.

 

7.              Sublease Agreement, dated September 30, 2003, by and between
FVE-CHS LLC (predecessor by merger to Five Star Quality Care Trust), as
sublandlord, and Five Star Quality Care-CA, LLC, a Delaware limited liability
company, as subtenant, as amended.

 

8.              Sublease Agreement, dated June 23, 2004, by and between Five
Star Quality Care Trust, a Maryland business trust, as sublandlord, and Five
Star Quality Care-MO, LLC, a Delaware limited liability company, as subtenant,
as amended.

 

9.              Sublease Agreement, dated November 19, 2004, by and between Five
Star Quality Care Trust, a Maryland business trust, as sublandlord, and
Morningside of Gallatin, LLC, a Delaware limited liability company, as
subtenant, as amended.

 

10.        Sublease Agreement, dated November 19, 2004, by and between Five Star
Quality Care Trust, a Maryland business trust, as sublandlord, and Morningside
of Evans, Limited Partnership, a Delaware limited partnership, as subtenant, as
amended.

 

11.        Sublease Agreement, dated November 19, 2004, by and between Five Star
Quality Care Trust, a Maryland business trust, as sublandlord, and Morningside
of Columbus, L.P., a Delaware limited partnership, as subtenant, as amended.

 

12.        Sublease Agreement, dated November 19, 2004, by and between Five Star
Quality Care Trust, a Maryland business trust, as sublandlord, and Morningside
of Dalton, Limited Partnership, a Delaware limited partnership, as subtenant, as
amended.

 

13.        Sublease Agreement, dated October 31, 2005, by and between Five Star
Quality Care Trust, a Maryland business trust, as sublandlord, and Five Star
Quality Care-GHV, LLC, a Maryland limited liability company, as subtenant, as
amended.

 

14.        Sublease Agreement, dated September 1, 2006, by and between Five Star
Quality Care Trust, a Maryland business trust, as sublandlord, and Five Star
Quality Care-FL, LLC, a Delaware limited liability company, as subtenant, as
amended.

 

15.        Sublease Agreement, dated October 1, 2006, by and between Five Star
Quality Care Trust, a Maryland business trust, as sublandlord, and Five Star
Quality Care-MS, LLC, a Maryland limited liability company, as subtenant, as
amended.

 

--------------------------------------------------------------------------------


 

16.        Second Amended and Restated Sublease Agreement, dated November 1,
2006, by and between Five Star Quality Care Trust, a Maryland business trust, as
sublandlord, and Five Star Quality Care-GA, LLC, a Delaware limited liability
company, as subtenant, as amended.

 

17.        Second Amended and Restated Sublease Agreement, dated November 6,
2006, by and between Five Star Quality Care Trust, a Maryland business trust, as
sublandlord, and Morningside of Kentucky, Limited Partnership, a Delaware
limited partnership, as subtenant, as amended.

 

18.        Amended and Restated Sublease Agreement, dated January 1, 2007, by
and between Five Star Quality Care Trust, a Maryland business trust, as
sublandlord, and Morningside of Belmont, LLC, a Delaware limited liability
company, as subtenant, as amended.

 

19.        Second Amended and Restated Sublease Agreement, dated February 17,
2008, by and between Five Star Quality Care Trust, a Maryland business trust, as
sublandlord, and Five Star Quality Care-NE, LLC, a Delaware limited liability
company, as subtenant, as amended.

 

20.        Sublease Agreement, dated March 1, 2008, by and between Five Star
Quality Care Trust, a Maryland business trust, as sublandlord, and Five Star
Quality Care-MN, LLC, a Maryland limited liability company, as subtenant, as
amended.

 

21.        Sublease Agreement, dated March 31, 2008, by and between Five Star
Quality Care Trust, a Maryland business trust, as sublandlord, and Annapolis
Heritage Partners, LLC, a Delaware limited liability company, as subtenant, as
amended.

 

22.        Sublease Agreement, dated March 31, 2008, by and between Five Star
Quality Care Trust, a Maryland business trust, as sublandlord, and Columbia
Heritage Partners, LLC, a Delaware limited liability company, as subtenant, as
amended.

 

23.        Sublease Agreement, dated March 31, 2008, by and between Five Star
Quality Care Trust, a Maryland business trust, as sublandlord, and Encinitas
Heritage Partners, LLC, a Delaware limited liability company, as subtenant, as
amended.

 

24.        Sublease Agreement, dated March 31, 2008, by and between Five Star
Quality Care Trust, a Maryland business trust, as sublandlord, and Frederick
Heritage Partners, LLC, a Delaware limited liability company, as subtenant, as
amended.

 

25.        Sublease Agreement, dated March 31, 2008, by and between Five Star
Quality Care Trust, a Maryland business trust, as sublandlord, and Fresno
Heritage Partners, A California Limited Partnership, as subtenant, as amended.

 

26.        Sublease Agreement, dated March 31, 2008, by and between Five Star
Quality Care Trust, a Maryland business trust, as sublandlord, and Hagerstown
Heritage Partners, LLC, a Delaware limited liability company, as subtenant, as
amended.

 

--------------------------------------------------------------------------------


 

27.        Sublease Agreement, dated March 31, 2008, by and between Five Star
Quality Care Trust, a Maryland business trust, as sublandlord, and Newark
Heritage Partners I, LLC, a Delaware limited liability company, as subtenant, as
amended.

 

28.        Sublease Agreement, dated March 31, 2008, by and between Five Star
Quality Care Trust, a Maryland business trust, as sublandlord, and Newark
Heritage Partners II, LLC, a Delaware limited liability company, as subtenant,
as amended.

 

29.        Sublease Agreement, dated March 31, 2008, by and between Five Star
Quality Care Trust, a Maryland business trust, as sublandlord, and Redlands
Heritage Partners, LLC, a Delaware limited liability company, as subtenant, as
amended.

 

30.        Sublease Agreement, dated March 31, 2008, by and between Five Star
Quality Care Trust, a Maryland business trust, as sublandlord, and Roseville
Heritage Partners, A California Limited Partnership, as subtenant, as amended.

 

31.        Amended and Restated Sublease Agreement, dated as of August 4, 2009,
by and between Five Star Quality Care Trust, a Maryland business trust, as
sublandlord, and Five Star Quality Care-VA, LLC, a Delaware limited liability
company, as subtenant.

 

32.        Amended and Restated Sublease Agreement, dated as of August 4, 2009,
by and between Five Star Quality Care Trust, a Maryland business trust, as
sublandlord, and Five Star Quality Care-WI, LLC, a Delaware limited liability
company, as subtenant.

 

Subleases under Amended and Restated Master Lease Agreement (Lease No. 2)

 

1.              Sublease Agreement, dated December 31, 2001, by and between Five
Star Quality Care Trust, a Maryland business trust, as sublandlord, and Five
Star Quality Care-Colorado, LLC, Delaware limited liability company, as
subtenant, as amended.

 

2.              Sublease Agreement, dated December 31, 2001, by and between Five
Star Quality Care Trust, a Maryland business trust, as sublandlord, and Five
Star Quality Care-IA, LLC, a Delaware limited liability company, as subtenant,
as amended.

 

3.              Sublease Agreement, dated December 31, 2001, by and between Five
Star Quality Care Trust, a Maryland business trust, as sublandlord, and Five
Star Quality Care-KS, LLC, a Delaware limited liability company, as subtenant,
as amended.

 

4.              Sublease Agreement, dated December 31, 2001, by and between Five
Star Quality Care Trust, a Maryland business trust, as sublandlord, and Five
Star Quality Care-MO, LLC, a Delaware limited liability company, as subtenant,
as amended.

 

5.              Sublease Agreement, dated December 31, 2001, by and between Five
Star Quality Care Trust, a Maryland business trust, as sublandlord, and Five
Star Quality Care-NE, Inc., a Delaware corporation, as subtenant, as amended.

 

--------------------------------------------------------------------------------


 

6.              Sublease Agreement, dated January 11, 2002, by and between FS
Tenant Holding Company Trust, a Maryland business trust, as sublandlord, and FS
Leisure Park Tenant Trust, a Maryland business trust, as subtenant, as amended.

 

7.              Sublease Agreement, dated January 11, 2002, by and between FS
Tenant Holding Company Trust, a Maryland business trust, as sublandlord, and FS
Lafayette Tenant Trust, a Maryland business trust, as subtenant, as amended.

 

8.              Sublease Agreement, dated January 11, 2002, by and between FS
Tenant Holding Company Trust, a Maryland business trust, as sublandlord, and FS
Lexington Tenant Trust, a Maryland business trust, as subtenant, as amended.

 

9.              Sublease Agreement, dated as of the January 11, 2002, by and
between FS Tenant Holding Company Trust, a Maryland business trust, as
sublandlord, and FS Tenant Pool IV Trust, a Maryland business trust, as
subtenant, as amended.

 

10.        Sublease Agreement, dated November 19, 2004, by and between Five Star
Quality Care Trust, a Maryland business trust, as sublandlord, and Morningside
of Anderson, L.P., a Delaware limited partnership, as subtenant, as amended.

 

11.        Sublease Agreement, dated November 19, 2004, by and between Five Star
Quality Care Trust, a Maryland business trust, as sublandlord, and Morningside
of Athens, Limited Partnership, a Delaware limited partnership, as subtenant, as
amended.

 

12.        Sublease Agreement, dated May 6, 2005, by and between Five Star
Quality Care Trust, a Maryland business trust, as sublandlord, and Five Star
Quality Care-CA II, LLC, a Delaware limited liability company, as subtenant, as
amended.

 

13.        Sublease Agreement, dated October 31, 2005, by and between Five Star
Quality Care Trust, a Maryland business trust, as sublandlord, and Five Star
Quality Care-GHV, LLC, a Maryland limited liability company, as subtenant, as
amended.

 

14.        Second Amended and Restated Sublease Agreement, dated November 1,
2006, by and between Five Star Quality Care Trust, a Maryland business trust, as
sublandlord, and Five Star Quality Care-GA, LLC, a Delaware limited liability
company, as subtenant, as amended.

 

15.        Sublease Agreement, dated February 7, 2008, by and between Five Star
Quality Care Trust, a Maryland business trust, as sublandlord, and Five Star
Quality Care-TX, LLC, a Maryland limited liability company, as subtenant, as
amended.

 

16.        Second Amended and Restated Sublease Agreement, dated February 17,
2008, by and between Five Star Quality Care Trust, a Maryland business trust, as
sublandlord, and Five Star Quality Care-NE, LLC, a Delaware limited liability
company, as subtenant, as amended.

 

17.        Sublease Agreement, dated as of August 1, 2008, between Five Star
Quality Care Trust, a Maryland business trust, as sublandlord, and FSQC-AL, LLC,
a Maryland limited liability company, as subtenant.

 

--------------------------------------------------------------------------------


 

18.        Sublease Agreement, dated as of November 1, 2008, by and between Five
Star Quality Care Trust, a Maryland business trust, as sublandlord, and Five
Star Quality Care-IN, LLC, a Maryland limited liability company, as subtenant.

 

19.        Amended and Restated Sublease Agreement, dated as of August 4, 2009,
by and between Five Star Quality Care Trust, a Maryland business trust, as
sublandlord, and Five Star Quality Care-MD, LLC, a Delaware limited liability
company, as subtenant.

 

20.        Amended and Restated Sublease Agreement, dated as of August 4, 2009,
by and between Five Star Quality Care Trust, a Maryland business trust, as
sublandlord, and Five Star Quality Care-WI, LLC, a Delaware limited liability
company, as subtenant.

 

21.        Amended and Restated Sublease Agreement, dated as of August 4, 2009,
by and between FS Tenant Holding Company Trust, a Maryland business trust, as
sublandlord and FS Tenant Pool I Trust, a Maryland business trust, as subtenant.

 

22.        Amended and Restated Sublease Agreement, dated as of August 4, 2009,
by and between FS Tenant Holding Company Trust, a Maryland business trust, as
sublandlord, and FS Tenant Pool II Trust, a Maryland business trust, as
subtenant.

 

23.        Amended and Restated Sublease Agreement, dated as of August 4, 2009,
by and between FS Tenant Holding Company Trust, a Maryland business trust, as
sublandlord, and FS Tenant Pool III Trust, a Maryland business trust, as
subtenant.

 

Subleases under Amended and Restated Master Lease Agreement (Lease No. 4)

 

24.        Sublease Agreement, dated December 31, 2001, by and between Five Star
Quality Care Trust, a Maryland business trust, as sublandlord, and Five Star
Quality Care-Colorado, LLC, Delaware limited liability company, as subtenant, as
amended.

 

25.        Sublease Agreement, dated December 31, 2001, by and between Five Star
Quality Care Trust, a Maryland business trust, as sublandlord, and Five Star
Quality Care-IA, LLC, a Delaware limited liability company, as subtenant, as
amended.

 

26.        Sublease Agreement, dated December 31, 2001, by and between Five Star
Quality Care Trust, a Maryland business trust, as sublandlord, and Five Star
Quality Care-KS, LLC, a Delaware limited liability company, as subtenant, as
amended.

 

27.        Sublease Agreement, dated December 31, 2001, by and between Five Star
Quality Care Trust, a Maryland business trust, as sublandlord, and Five Star
Quality Care-WY, LLC, a Delaware limited liability company, as subtenant, as
amended.

 

28.        Sublease Agreement, dated November 19, 2004, by and between Five Star
Quality Care Trust, a Maryland business trust, as sublandlord, and Morningside
of Skipwith-Richmond, LLC, a Delaware limited liability company, as subtenant,
as amended.

 

--------------------------------------------------------------------------------


 

29.        Sublease Agreement, dated June 3, 2005, by and between Five Star
Quality Care Trust, a Maryland business trust, as sublandlord, and Morningside
of Greenwood, L.P., a Delaware limited partnership, as subtenant, as amended.

 

30.        Sublease Agreement, dated September 1, 2006, by and between Five Star
Quality Care Trust, a Maryland business trust, as sublandlord, and Five Star
Quality Care-FL, LLC, a Delaware limited liability company, as subtenant, as
amended.

 

31.        Sublease Agreement, dated September 1, 2006, by and between Five Star
Quality Care Trust, a Maryland business trust, as Sublandlord, and Five Star
Quality Care-IL, LLC, a Maryland limited liability company, as Subtenant, as
amended.

 

32.        Second Amended and Restated Sublease Agreement, dated November 1,
2006, by and between Five Star Quality Care Trust, a Maryland business trust, as
sublandlord, and Five Star Quality Care-GA, LLC, a Delaware limited liability
company, as subtenant, as amended.

 

33.        Second Amended and Restated Sublease Agreement, dated November 6,
2006, by and between Five Star Quality Care Trust, a Maryland business trust, as
sublandlord, and Morningside of Kentucky, Limited Partnership, a Delaware
limited partnership, as subtenant, as amended.

 

34.        Second Amended and Restated Sublease Agreement, dated February 17,
2008, by and between Five Star Quality Care Trust, a Maryland business trust, as
sublandlord, and Five Star Quality Care-NE, LLC, a Delaware limited liability
company, as subtenant, as amended.

 

35.        Sublease Agreement, dated March 31, 2008, by and between Five Star
Quality Care Trust, a Maryland business trust, as sublandlord, and Stockton
Heritage Partners, LLC, a Delaware limited liability company, as subtenant, as
amended.

 

36.        Confirmatory Sublease Agreement, dated as of June 30, 2008, but
effective as of October 25, 2002, by and between Five Star Quality Care Trust, a
Maryland business trust, as sublandlord, and Five Star Quality Care-KS, LLC, a
Delaware limited liability company, as subtenant, as amended.

 

37.        Sublease Agreement, dated as of July 1, 2008, by and between Five
Star Quality Care-NS Tenant, LLC, a Maryland limited liability company, as
sublandlord, and Five Star Quality Care-GHV, LLC, a Maryland limited liability
company, as subtenant.

 

38.        Sublease Agreement, dated as of July 1, 2008, by and between Five
Star Quality Care-NS Tenant, LLC, a Maryland limited liability company, as
sublandlord, and Five Star Quality Care-NJ, LLC, a Maryland limited liability
company, as subtenant.

 

39.        Amended and Restated Sublease Agreement, dated as of August 4, 2009,
by and between Five Star Quality Care Trust, a Maryland business trust, as
sublandlord, and Five Star Quality Care-VA, LLC, a Delaware limited liability
company, as subtenant.

 

--------------------------------------------------------------------------------


 

40.        Amended and Restated Sublease Agreement, dated as of August 4, 2009,
by and between FS Tenant Holding Company Trust, a Maryland business trust, as
sublandlord and FS Tenant Pool I Trust, a Maryland business trust, as subtenant.

 

--------------------------------------------------------------------------------


 

SCHEDULE 7.1(cc)

 

DEPOSIT ACCOUNT

 

Bank

 

Name

 

Purpose

 

Account #

 

Type

 

 

Corporate

 

 

 

 

 

 

 

 

 

 

Citizen

 

Five Star Quality Care, Inc.

 

Concentration

 

1135638907

 

Concentration

 

Primary Borrower Account

Wachovia

 

Five Star Quality Care, Inc.

 

Concentration

 

2000027339804

 

Depository

 

Sweeps to account no. 1135638907

Wachovia

 

Five Star Quality Care, Inc.

 

GVT Dep.

 

2000027399817

 

Depository

 

Primary Provider Account (sweeps to account no. 2000027339804)

Wachovia

 

Five Star Quality Care, Inc.

 

Non Wachovia Dep

 

2000027339820

 

Depository

 

Primary Borrower Account (sweeps to account no. 2000027339804)

Wachovia

 

Five Star Quality Care, Inc.

 

Wachovia Dep

 

2003207613318

 

Depository

 

Primary Borrower Account (local collections) (sweeps to account no.
2000027339804)

First National

 

Five Star Quality Care, Inc.

 

Westgate Gift Shop Deposits

 

11300003

 

Deposits

 

Sweeps to account no. 2000027339820

Wachovia

 

Five Star Quality Care, Inc.

 

Ellicott City Gift Shop Deposits

 

2000028302746

 

Depository

 

Sweeps to account no. 2003207613318

Wachovia

 

Five Star Quality Care, Inc.

 

Wachovia Dep

 

2000049281642

 

Depository

 

For payments from Affected Properties only

 

 

 

 

 

 

 

 

 

 

 

Government Lockboxes:

 

 

 

 

 

 

 

 

 

 

None

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Government Lockbox Accounts:

 

 

 

 

 

 

 

 

 

 

None

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

Disbursement Accounts:

 

 

 

 

 

 

 

 

 

 

Citizen

 

Five Star Quality Care, Inc.

 

Garnishments/PR Taxes Disb.

 

1108201552

 

Disbursement

 

 

Citizen

 

Five Star Quality Care, Inc.

 

Accounts Payable

 

1135638702

 

Disbursement

 

 

Citizen

 

Five Star Quality Care, Inc.

 

Payroll-Facility

 

1135638699

 

Disbursement

 

 

Citizen

 

Five Star Quality Care, Inc.

 

Payroll-Corporate

 

1135638680

 

Disbursement

 

 

Wachovia

 

Five Star Quality Care, Inc.

 

Wachovia Dep

 

 

 

Disbursement

 

Master Tenant’s Account (disbursement account for Fannie Mae Lease Agreement
lease payments)

 

 

 

 

 

 

 

 

 

 

 

Accounts Being Closed:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Monroe Bank

 

Five Star Quality Care, Inc.

 

Meadowood

 

4296251

 

Checking

 

 

Monroe Bank

 

Five Star Quality Care, Inc.

 

Meadowood

 

4297362

 

Reserved Money Market

 

 

Monroe Bank

 

Five Star Quality Care, Inc.

 

Meadowood

 

4247323

 

Depository

 

 

Monroe Bank

 

Five Star Quality Care, Inc.

 

Meadowood

 

4269202

 

Depository

 

 

JP Morgan Chase Bank

 

Five Star Quality Care, Inc.

 

Meadowood

 

000000714637675

 

Operating acct

 

 

Citizen

 

NER

 

Concentration

 

1309162708

 

Disbursement

 

 

Citizen

 

Braintree

 

Concentration

 

1309162767

 

Disbursement

 

 

Citizen

 

Heartland

 

Concentration

 

1305121179

 

Disbursement

 

 

Citizen

 

Royal Hills

 

Concentration

 

1137419110

 

 Disbursement

 

 

Citizen

 

Southcoast

 

Concentration

 

 

 

 Disbursement

 

 

Citizen

 

Braintree Rehab Hyannis

 

Concentration

 

1312293281

 

 

 

 

First National

 

Heartland LTC

 

Concentration

 

22633578

 

Deposits

 

 

JP Morgan

 

Virginia Rehab

 

Concentration

 

623471091

 

Deposits

 

 

JP Morgan

 

Brookfield Rehab

 

Concentration

 

623471109

 

Deposits

 

 

Wachovia

 

Wachovia Progress Pharmacy

 

Concentration

 

2000041007426

 

Deposits

 

 

Wachovia

 

Wachovia Progress Pharmacy

 

Concentration

 

2000031710325

 

Deposits

 

 

 

--------------------------------------------------------------------------------


 

Restricted Cash

 

 

 

 

 

 

 

 

 

 

American International Companies

 

Somerford Corp

 

Somerford

 

4623

 

Cash Collarteral

 

 

The Private Bank

 

Sunrise (insurance)

 

 

 

 

 

Checking

 

 

Monroe Bank

 

Meadowood

 

Security Deposit

 

2094

 

Checking

 

 

Comerica

 

Park Lane

 

Security Deposit

 

1880409923

 

Checking

 

 

Citizen

 

Fountainview

 

Security Deposit

 

130619-002-6

 

Checking

 

 

Wachovia

 

Coral Oaks

 

Security Deposit

 

1090012742789

 

Checking

 

 

Citizen

 

Park Summit

 

Security Deposit

 

130619-001-8

 

Money Market

 

 

Citizen

 

Montevista

 

Security Deposit

 

131039-769-1

 

Money Market

 

 

Citizen

 

Montebello

 

Security Deposit

 

130619-004-2

 

Money Market

 

 

Citizen

 

Forwood Manor

 

Security Deposit

 

130844-883-7

 

Money Market

 

 

Citizen

 

Leisure Park

 

Security Deposit

 

131039-771-3

 

Money Market

 

 

Bradford Bank

 

Ellicott City

 

Security Deposit

 

6000129244

 

Money Market

 

 

Citizen

 

Aspenwood

 

Security Deposit

 

113381-539-9

 

Money Market

 

 

 

--------------------------------------------------------------------------------


 

SCHEDULE 10.4(a)

 

LIENS IN EXISTENCE AS OF THE AGREEMENT DATE

 

41.        Amended Master Lease Agreement dated January 11, 2002 between certain
affiliates of Senior Housing Properties Trust, as landlord, and FS Tenant
Holding Company Trust and FS Tenant Pool III Trust, as tenant, as amended by the
First Amendment to Amended Master Lease Agreement dated October 1, 2002 and
Second Amendment to Amended Master Lease Agreement dated March 1, 2004.

 

42.        Second Amended and Restated Lease Agreement dated November 19, 2004
between certain affiliates of Senior Housing Properties Trust, as landlord, and
Five Star Quality Care Trust, as tenant.

 

43.        Master Lease Agreement dated as of April 1, 2002 between certain
affiliates of Five Star Quality Care, Inc., as landlord, and Certain Other
Affiliates of Five Star Quality Care, Inc., as tenant, as amended by a Partial
Termination and Amendment of Lease dated as of September 30, 2003.

 

44.        Lease Agreement dated November 19, 2004 between certain affiliates of
Senior Housing Properties Trust, as landlord, and certain affiliates of Five
Star Quality Care, Inc., as tenant (relating to 16 sites subject to GMAC/FNMA
financing).

 

45.        Lease Agreement dated November 19, 2004 between certain affiliates of
Senior Housing Properties Trust and certain affiliates of Five Star Quality
Care, Inc., as tenant (relating to 4 sites subject to GMAC/FNMA financing).

 

46.        Master Lease dated as of November 19, 2004 between HCPI Trust, as
landlord, and Morningside of South Carolina, L.P., as tenant.

 

47.        Guaranty of Obligations dated as of November 19, 2004, by Five Star
Quality Care, Inc. in favor of HCPI Trust.

 

48.        Second Amended and Restated Pledge of Stock and Membership Interests
Agreement dated as of May 6, 2005, by certain affiliates of Five Star Quality
Care, Inc. for the benefit of certain affiliates of Senior Housing Properties
Trust.

 

49.        Amended and Restated Pledge of Shares of Beneficial Interest
Agreement dated as of May 6, 2005, by FSQ, Inc. for the benefit of certain
affiliates of Senior Housing Properties Trust.

 

50.        Pledge of Shares of Beneficial Interest Agreement dated as of
January 11, 2002, by FSQ, Inc. for the benefit of certain affiliates of Senior
Housing Properties Trust.

 

51.        Pledge of Membership Interests Agreement dated as of January 11, 2002
by FS Tenant Holding Company Trust for the benefit of certain affiliates of
Senior Housing Properties Trust.

 

--------------------------------------------------------------------------------


 

52.        Security Agreement dated as of December 31, 2001, between Five Star
Quality Care Trust and certain affiliates of Senior Housing Properties Trust, as
amended and confirmed from time to time.

 

53.        Security Agreement dated as of December 31, 2001, between certain
affiliates of Five Star Quality Care, Inc. and certain affiliates of Senior
Housing Properties Trust, as amended and confirmed from time to time.

 

54.        Security Agreement dated as of January 11, 2002, between FS Tenant
Holding Company Trust and certain affiliates of Senior Housing Properties Trust,
as amended and confirmed from time to time.

 

55.        Security Agreement dated as of January 11, 2002, between certain
affiliates of Five Star Quality Care, Inc. and certain affiliates of Senior
Housing Properties Trust, as amended and confirmed from time to time.

 

56.        Security Agreement dated as of October 25, 2002 between Five Star
Quality Care Trust (as successor by merger of FVE-CHS, LLC) and SNH CHS
Properties Trust, as amended and confirmed from time to time.

 

57.        Security Agreement dated as of October 25, 2002, between certain
affiliates of Five Star Quality Care, Inc. and SNH CHS Properties Trust, as
amended and confirmed from time to time.

 

58.        Assignment and Security Agreement (FF&E Reserve) dated as of
October 1, 2002, between FS Tenant Holding Company Trust, FS Tenant Pool III
Trust and certain affiliates of Senior Housing Properties Trust, as amended and
confirmed from time to time.

 

59.        Subordination, Assignment and Security Agreement, dated as of
November 19, 2004, between MSD - Beaufort, LLC, Fannie Mae and Morningside of
Beaufort, LLC.

 

60.        Subordination, Assignment and Security Agreement, dated as of
November 19, 2004, between MSD — Bowling Green, LLC, Fannie Mae and Morningside
of Bowling Green, LLC.

 

61.        Subordination, Assignment and Security Agreement, dated as of
November 19, 2004, between MSD - Camden, LLC, Fannie Mae and Morningside of
Camden, LLC.

 

62.        Subordination, Assignment and Security Agreement, dated as of
November 19, 2004, between MSD - Cleveland, LLC, Fannie Mae and Morningside of
Cleveland, LLC.

 

63.        Subordination, Assignment and Security Agreement, dated as of
November 19, 2004, between MSD - Conyers, LLC, Fannie Mae and Morningside of
Conyers, LLC.

 

64.        Subordination, Assignment and Security Agreement, dated as of
November 19, 2004, between MSD - Cookeville, LLC, Fannie Mae and Morningside of
Cookeville, LLC.

 

--------------------------------------------------------------------------------


 

65.        Subordination, Assignment and Security Agreement, dated as of
November 19, 2004, between MSD - Cullman, LLC, Fannie Mae and Morningside of
Cullman, LLC.

 

66.        Subordination, Assignment and Security Agreement, dated as of
November 19, 2004, between MSD - Gainesville, LLC, Fannie Mae and Morningside of
Gainesville, LLC.

 

67.        Subordination, Assignment and Security Agreement, dated as of
November 19, 2004, between MSD - Hartsville, LLC, Fannie Mae and Morningside of
Hartsville, LLC.

 

68.        Subordination, Assignment and Security Agreement, dated as of
November 19, 2004, between MSD - Lexington, LLC, Fannie Mae and Morningside of
Lexington, LLC.

 

69.        Subordination, Assignment and Security Agreement, dated as of
November 19, 2004, between MSD - Macon, LLC, Fannie Mae and Morningside of
Macon, LLC.

 

70.        Subordination, Assignment and Security Agreement, dated as of
November 19, 2004, between MSD - Madison, LLC, Fannie Mae and Morningside of
Madison, LLC.

 

71.        Subordination, Assignment and Security Agreement, dated as of
November 19, 2004, between MSD - Orangeburg, LLC, Fannie Mae and Morningside of
Orangeburg, LLC.

 

72.        Subordination, Assignment and Security Agreement, dated as of
November 19, 2004, between MSD - Paducah, LLC, Fannie Mae and Morningside of
Paducah, LLC.

 

73.        Subordination, Assignment and Security Agreement, dated as of
November 19, 2004, between MSD - Seneca, LLC, Fannie Mae and Morningside of
Seneca, LLC.

 

74.        Subordination, Assignment and Security Agreement, dated as of
November 19, 2004, between MSD - Sheffield, LLC, Fannie Mae and Morningside of
Sheffield, LLC.

 

75.        Subordination, Assignment and Security Agreement, dated as of
November 19, 2004, between MSD - Franklin, LLC, Fannie Mae and Morningside of
Franklin, LLC.

 

76.        Subordination, Assignment and Security Agreement, dated as of
November 19, 2004, between MSD - Hopkinsville, LLC, Fannie Mae and Morningside
of Hopkinsville, LLC.

 

77.        Subordination, Assignment and Security Agreement, dated as of
November 19, 2004, between MSD - Jackson, LLC, Fannie Mae and Morningside of
Jackson, LLC.

 

78.        Subordination, Assignment and Security Agreement, dated as of
November 19, 2004, between MSD - Knoxville, LLC, Fannie Mae and Morningside of
Knoxville, LLC.

 

79.        UCC Financing Statements, dated as of November 19, 2004, listing
Morningside of Beaufort, LLC and MSD - Beaufort, LLC, as debtors, and Fannie
Mae, as secured party.

 

80.        UCC Financing Statements, dated as of November 19, 2004, listing
Morningside of Bowling Green, LLC and MSD — Bowling Green, LLC, as debtors, and
Fannie Mae, as secured party.

 

--------------------------------------------------------------------------------


 

81.        UCC Financing Statements, dated as of November 19, 2004, listing
Morningside of Camden, LLC and MSD - Camden, LLC, as debtors, and Fannie Mae, as
secured party.

 

82.        UCC Financing Statements, dated as of November 19, 2004, listing
Morningside of Cleveland, LLC and MSD - Cleveland, LLC, as debtors, and Fannie
Mae, as secured party.

 

83.        UCC Financing Statements, dated as of November 19, 2004, listing
Morningside of Conyers, LLC and MSD - Conyers, LLC, as debtors, and Fannie Mae,
as secured party.

 

84.        UCC Financing Statements, dated as of November 19, 2004, listing
Morningside of Cookeville, LLC and MSD - Cookeville, LLC, as debtors, and Fannie
Mae, as secured party.

 

85.        UCC Financing Statements, dated as of November 19, 2004, listing
Morningside of Cullman, LLC and MSD - Cullman, LLC, as debtors, and Fannie Mae,
as secured party.

 

86.        UCC Financing Statements, dated as of November 19, 2004, listing
Morningside of Gainesville, LLC and MSD - Gainesville, LLC, as debtors, and
Fannie Mae, as secured party.

 

87.        UCC Financing Statements, dated as of November 19, 2004, listing
Morningside of Hartsville, LLC and MSD - Hartsville, LLC, as debtors, and Fannie
Mae, as secured party.

 

88.        UCC Financing Statements, dated as of November 19, 2004, listing
Morningside of Lexington, LLC and MSD - Lexington, LLC, as debtors, and Fannie
Mae, as secured party.

 

89.        UCC Financing Statements, dated as of November 19, 2004, listing
Morningside of Macon, LLC and MSD - Macon, LLC, as debtors, and Fannie Mae, as
secured party.

 

90.        UCC Financing Statements, dated as of November 19, 2004, listing
Morningside of Madison, LLC and MSD - Madison, LLC, as debtors, and Fannie Mae,
as secured party.

 

91.        UCC Financing Statements, dated as of November 19, 2004, listing
Morningside of Orangeburg, LLC and MSD - Orangeburg, LLC, as debtors, and Fannie
Mae, as secured party.

 

92.        UCC Financing Statements, dated as of November 19, 2004, listing
Morningside of Paducah, LLC and MSD - Paducah, LLC, as debtors, and Fannie Mae,
as secured party.

 

93.        UCC Financing Statements, dated as of November 19, 2004, listing
Morningside of Seneca, LLC and MSD - Seneca, LLC, as debtors, and Fannie Mae, as
secured party.

 

94.        UCC Financing Statements, dated as of November 19, 2004, listing
Morningside of Sheffield, LLC and MSD - Sheffield, LLC, as debtors, and Fannie
Mae, as secured party.

 

95.        UCC Financing Statements, dated as of November 19, 2004, listing
Morningside of Franklin, LLC and MSD - Franklin, LLC, as debtors, and Fannie
Mae, as secured party.

 

--------------------------------------------------------------------------------


 

96.             UCC Financing Statements, dated as of November 19, 2004, listing
Morningside of Hopkinsville, LLC and MSD - Hopkinsville, LLC, as debtors, and
Fannie Mae, as secured party.

 

97.             UCC Financing Statements, dated as of November 19, 2004, listing
Morningside of Jackson, LLC and MSD - Jackson, LLC, as debtors, and Fannie Mae,
as secured party.

 

98.             UCC Financing Statements, dated as of November 19, 2004, listing
Morningside of Knoxville, LLC and MSD - Knoxville, LLC, as debtors, and Fannie
Mae, as secured party.

 

99.             UCC Financing Statement, dated as of February 4, 2004, listing
FS Tenant Pool I Trust, as debtor, and certain subsidiaries of Senior Housing
Properties Trust, as secured parties.

 

100.       UCC Financing Statement, dated as of February 4, 2004, listing FS
Tenant Pool II Trust, as debtor, and certain subsidiaries of Senior Housing
Properties Trust, as secured parties.

 

101.       UCC Financing Statement, dated as of February 4, 2004, listing FS
Tenant Pool III Trust, as debtor, and certain subsidiaries of Senior Housing
Properties Trust, as secured parties.

 

102.       UCC Financing Statement, dated as of February 4, 2004, listing FS
Tenant Pool IV Trust, as debtor, and certain subsidiaries of Senior Housing
Properties Trust, as secured parties.

 

103.       Mortgage, dated as of September 26, 2001, made by Morningside of
Fayette, L.P. for the benefit of Berkshire Mortgage Finance Bethesda Limited
Partnership.

 

104.       Security Agreement, dated as of September 26, 2001, by and between
Morningside of Fayette, L.P. and Berkshire Mortgage Finance Bethesda Limited
Partnership.

 

105.       Regulatory Agreement for Multifamily Housing Projects, dated as of
September       , 2001, between Morningside of Fayette, L.P. and Secretary of
Housing and Urban Development, recorded with the Fayette County Registry in Book
2001, Page 4510.

 

106.       UCC Financing Statements, listing Morningside of Fayette, L.P. as the
debtor and Berkshire Mortgage Finance Bethesda Limited Partnership as the
secured party.

 

107.       Deed of Trust, dated as of May 24, 2001, made by Morningside Holdings
of Greensboro, LLC (successor in interest of Concord Assisted Living Retirement
Community, L.L.C.) to James M. Tanner, Jr., Trustee for the benefit of Highland
Mortgage Company, recorded with the Cabarrus County Registry of Deeds in Book
3261, Page 132.

 

108.       Regulatory Agreement, dated as of May 24, 2001, between Morningside
Holdings of Greensboro, LLC (successor in interest of Concord Assisted Living
Retirement Community, L.L.C.) and Secretary of Housing and Urban Development,
recorded with the Cabarrus County Registry of Deeds in Book 3261, Page 139.

 

--------------------------------------------------------------------------------


 

109.       Regulatory Agreement, dated as of               , 2002, by and
between Morningside of Greensboro, LLC and Secretary of Housing and Urban
Development, recorded with the Cabarrus County Registry of Deeds in Book 4060,
Page 93.

 

110.       Security Agreement, dated as of October 1, 2002, by and among
Morningside of Greensboro, LLC, Highland Mortgage Company and Secretary of
Housing and Urban Development.

 

111.       Deed of Trust and Assignment of Rents, Profits and Income, dated as
of January 16, 1998, made by Morningside Holdings of Gastonia, LLC (successor in
interest of Gastonia Assisted Living Retirement Community, Inc.) to James M.
Tanner, Jr., Trustee for the benefit of Reilly Mortgage Group, Inc. (successor
in interest of Highland Mortgage Company), recorded with the Gaston County
Registry of Deeds in Book 2744, Page 634, as assigned by assignment recorded
with said Deeds on March 15, 2001 in Book 3205, Page 799.

 

112.       Regulatory Agreement for Multifamily Housing Projects, dated as of
January 16, 1998, between Morningside Holdings of Gastonia, LLC (successor in
interest of Gastonia Assisted Living Retirement Community, Inc.) and Secretary
of Housing and Urban Development, recorded with the Gaston County Registry of
Deeds in Book 2744, Page 642.

 

113.       Security Agreement, dated as of January 16, 1998, made by Morningside
Holdings of Gastonia, LLC (successor in interest of Gastonia Assisted Living
Retirement Community, Inc.) for the benefit of Reilly Mortgage Group, Inc.
(successor in interest of Highland Mortgage Company).

 

114.       Regulatory Agreement Nursing Homes, dated as of               , 2002,
by and between Morningside of Gastonia, LLC and Secretary of Housing and Urban
Development, recorded with the Gaston County Registry of Deeds in Book 3547,
Page 75.

 

115.       Security Agreement, dated as of October 1, 2002, by and among
Morningside of Gastonia, LLC, Reilly Mortgage Group, Inc. and Secretary of
Housing and Urban Development.

 

116.       Deed of Trust, dated as of May 24, 2001, made by Morningside Holdings
of Greensboro, LLC (successor in interest of Greensboro Assisted Retirement
Community, L.L.C.) to James M. Tanner, Jr., trustee for the benefit of Highland
Mortgage Company, recorded with the Guilford County Registry of Deeds in Book
5234, Page 611.

 

117.       Regulatory Agreement, dated as of May 21, 2001, between the
Morningside Holdings of Greensboro, LLC (successor in interest of Greensboro
Assisted Retirement Community, L.L.C.) and Secretary of Housing and Urban
Development, recorded with the Guilford County Registry of Deeds in Book 5234,
Page 619.

 

118.       Regulatory Agreement, dated as of               , 2002, by and
between Morningside of Greensboro, LLC and Secretary of Housing and Urban
Development, recorded with the Guilford County Registry of Deeds in Book 5630,
Page 239.

 

--------------------------------------------------------------------------------


 

119.       Security Agreement, dated as of October 1, 2002, by and among
Morningside of Greensboro, LLC, Highland Mortgage Company and Secretary of
Housing and Urban Development.

 

120.       Deed of Trust and Assignment of Rents, Profits and Income
(Multifamily), dated as of September 1, 1995, made by Morningside Holdings of
Raleigh, LLC (successor in interest of Manorhouse Associates of Raleigh, L.P.)
to James N. Tanner, Jr., Trustee for the benefit of Reilly Mortgage Group, Inc.
(successor in interest of Highland Mortgage Company), recorded with the Wake
County Registry of Deeds in Book 6658, Page 556, as assigned by assignment
recorded with said Deeds on March 1, 2001 in Book 8825, Page 2239.

 

121.       Regulatory Agreement, dated as of September 1, 1995, between
Morningside Holdings of Raleigh, LLC (successor in interest of Manorhouse
Associates of Raleigh, L.P.) and Secretary of Housing and Urban Development,
recorded with the Wake County Registry of Deeds in Book 6658, Page 564.

 

122.       Regulatory Agreement Nursing Homes, dated as of               , 2002,
by and between Morningside of Raleigh, LLC and Secretary of Housing and Urban
Development, recorded with the Wake County Registry of Deeds in Book 9642,
Page 1525.

 

123.       Security Agreement, dated as of October 1, 2002, by and among
Morningside of Raleigh, LLC, Reilly Mortgage Group, Inc. and Secretary of
Housing and Urban Development.

 

124.       Deed of Trust and Assignment of Rents, Profits and Income
(Multifamily), dated as of June 21, 2000, made by Morningside Holdings of
Raleigh, LLC (successor in interest of Manorhouse Associates of Raleigh, L.P.)
to James N. Tanner, Jr., Trustee for the benefit of Highland Mortgage Company,
recorded with the Wake County Registry of Deeds in Book 8620, Page 2490.

 

125.       Regulatory Agreement, dated as of June 21, 2000, between Morningside
Holdings of Raleigh, LLC (successor in interest of Manorhouse Associates of
Raleigh, L.P.) and Secretary of Housing and Urban Development, recorded with the
Wake County Registry of Deeds in Book 8620, Page 2500.

 

126.       Security Agreement, dated as of June 21, 2000, made by Morningside
Holdings of Raleigh, LLC (successor in interest of Manorhouse Associates of
Raleigh, L.P.) for the benefit of Highland Mortgage Company and Secretary of
Housing and Urban Development.

 

127.       Regulatory Agreement Nursing Homes, dated as of               , 2002,
by and between Morningside of Raleigh, LLC and Secretary of Housing and Urban
Development, recorded with the Wake County Registry of Deeds in Book 9642,
Page 1525.

 

128.       Security Agreement, dated as of October 1, 2002, by and among
Morningside of Raleigh, LLC, Highland Mortgage Company and Secretary of Housing
and Urban Development.

 

--------------------------------------------------------------------------------


 

129.       Deed of Trust, dated as of March 7, 1997, made by Morningside of
Paris, L.P. for the benefit of Robert W. Fidler, Trustee and Mellon Mortgage
Company, and recorded with the Henry County Registry in Book 284, Page 904.

 

130.       Regulatory Agreement for Multifamily Housing Projects, dated as of
March 7, 1997, between Morningside of Paris, L.P. and Secretary of Housing and
Urban Development, recorded with the Henry County Registry in Book 284,
Page 911.

 

131.       Security Agreement, dated as of March 7, 1997, between Morningside of
Paris, L.P. and Mellon Mortgage Company.

 

132.       Second Deed of Trust, dated as of January 27, 2000, made by
Morningside of Paris, L.P. for the benefit of Robert W. Fidler, Trustee and
Patrician Financial Company Limited Partnership, and recorded with the Henry
County Registry in Book 13, Page 706.

 

133.       Regulatory Agreement for Multifamily Housing Projects, dated as of
January 27, 2000, between Morningside of Paris, L.P. and Secretary of Housing
and Urban Development, recorded with the Henry County Registry in Book 13,
Page 713.

 

134.       Security Agreement, dated as of January 27, 2000, between Morningside
of Paris, L.P. and Patrician Financial Company Limited Partnership.

 

135.       Deed of Trust, dated as of November 14, 1997, made by Morningside
Holdings of Williamsburg, LLC (successor in interest of Williamsburg Assisted
Living Retirement Community, Inc.) to Ronald E. Sweeney for the benefit of
Highland Mortgage Company, recorded with the Clerk’s Office of the Circuit Court
of James City County, Virginia, as Instrument No. 97018430.

 

136.       Regulatory Agreement, dated as of November 18, 1997, between
Morningside Holdings of Williamsburg, LLC (successor in interest of Williamsburg
Assisted Living Retirement Community, Inc.) and Secretary of Housing and Urban
Development, recorded with the Clerk’s Office of the Circuit Court of James City
County, Virginia, as Instrument No. 97018431.

 

137.       Regulatory Agreement, dated as of               , 2002, by and
between Morningside of Williamsburg, LLC and Secretary of Housing and Urban
Development.

 

138.       Security Agreement, dated as of October 1, 2002, by and among
Morningside of Williamsburg, LLC, Highland Mortgage Company and Secretary of
Housing and Urban Development.

 

139.       Mortgage, dated as of April 19, 2004, by Five Star Quality
Care-Howell, LLC for the benefit of Love Funding Corporation.

 

140.       Regulatory Agreement, dated as of April 19, 2004, between Five Star
Quality Care-Howell, LLC and Secretary of Housing and Urban Development.

 

--------------------------------------------------------------------------------


 

141.       Security Agreement, dated as of April 19, 2004, among Five Star
Quality Care-Howell, LLC, Secretary of Housing and Urban Development and Love
Funding Corporation.

 

142.       UCC Financing Statements, naming Five Star Quality Care-Howell, LLC
as debtor and Secretary of Housing and Urban Development and Love Funding
Corporation as secured parties.

 

143.       Regulatory Agreement (Nursing Homes), dated as of April 19, 2004,
between Five Star Quality Care-MI, LLC and Secretary of Housing and Urban
Development.

 

144.       Security Agreement, dated as of April 19, 2004, between Five Star
Quality Care-MI, LLC and Love Funding Corporation.

 

145.       UCC Financing Statements, naming Five Star Quality Care-MI, LLC as
debtor and Love Funding Corporation as secured party.

 

146.       Assignment of Nursing Home License, dated as of April 19, 2004,
between Five Star Quality Care-MI, LLC and Love Funding Corporation.

 

--------------------------------------------------------------------------------


 

EXHIBIT A-1

 

FORM OF AMENDED AND RESTATED COLLATERAL ASSIGNMENT OF LEASE (LEASE NO. 1)

 

--------------------------------------------------------------------------------


 

EXHIBIT A-2

 

FORM OF RELEASE AND CONSENT (LEASE NO. 1)

 

--------------------------------------------------------------------------------


 

EXHIBIT B-1

 

FORM OF AMENDED AND RESTATED COLLATERAL ASSIGNMENT OF LEASE (LEASE NO. 2)

 

--------------------------------------------------------------------------------


 

EXHIBIT B-2

 

FORM OF RELEASE AND CONSENT (LEASE NO. 2)

 

--------------------------------------------------------------------------------


 

EXHIBIT C-1

 

FORM OF COLLATERAL ASSIGNMENT OF LEASE (LEASE NO. 3)

 

--------------------------------------------------------------------------------


 

EXHIBIT C-2

 

FORM OF RELEASE AND CONSENT (LEASE NO. 3)

 

--------------------------------------------------------------------------------


 

EXHIBIT D

 

NEW GUARANTORS

 

Annapolis Heritage Partners, LLC

Columbia Heritage Partners, LLC

Encinitas Heritage Partners, LLC

Five Star Quality Care - GHV, LLC

Five Star Quality Care - IL, LLC

Five Star Quality Care - IN, LLC

Five Star Quality Care - MN, LLC

Five Star Quality Care - MS, LLC

Five Star Quality Care - NJ, LLC

Five Star Quality Care - NS Operator, LLC

Five Star Quality Care — NS Owner, LLC

Five Star Quality Care — NS Tenant, LLC

Five Star Quality Care — OBX Operator, LLC

Five Star Quality Care — OBX Owner, LLC

Five Star Quality Care - TX, LLC

Frederick Heritage Partners, LLC

Fresno Heritage Partners, a California Limited Partnership

FS Commonwealth LLC

FS Patriot LLC

FSQC-AL, LLC

FSQ Pharmacy Holdings LLC

Hagerstown Heritage Partners, LLC

Morningside of Concord, LLC

Morningside of Fayette, L.P.

Morningside of Gastonia, LLC

Morningside of Paris, L.P.

Morningside of Greensboro, LLC

Morningside of Raleigh, LLC

Morningside of Williamsburg, LLC

Newark Heritage Partners I, LLC

Newark Heritage Partners II, LLC

Redlands Heritage Partners, LLC

Roseville Heritage Partners, a California Limited Partnership

Stockton Heritage Partners, LLC

 

 

 

 

 

 

 

 

 

 

 

Certain Schedules and Exhibits to this agreement have been omitted and will be
furnished supplementally to the Securities and Exchange Commission upon request.

 

--------------------------------------------------------------------------------